     Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 1 of 38
                                                           EVI DIXON
                                                          Page 1                                                                     Page 3
           IN THE UNITED STATES DISTRICT COURT                      1             INDEX
                                                                    2   EXAMINATION OF EVI DIXON BY                           PAGE
               FOR THE DISTRICT OF MONTANA                          3     Mr. Ian McIntosh, Esq...................6, 94
                                                                          Ms. Breean Walas, Esq......................81
                    BUTTE DIVISION                                  4
                                                                        E X H I B I T S R E F E R R E D T O:
      __________________________________________________            5   Exhibit 24.......................................19
      JOHN MEYER,                                                       Exhibit 25.......................................19
                                                                    6   Exhibit 29................................19, 68-69
               Plaintiff,                                               Exhibit 70.......................................29
                                                                    7
         vs.            Cause No. 18-CV-00002-BMM                       DEPOSITION EXHIBITS:
                                                                    8   Exhibit 89 E-mail between Evi Dixon
      BIG SKY RESORT,                                                            and Ryan Ayres, dated
                                                                    9            October 6, 2019....................76
               Defendant.                                          10   Exhibit 90 West's Montana Code Annotated
      ___________________________________________________                        MCA 45-7-201
                                                                   11            45-7-201.Perjury
       VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF                            Currentness.....................21-22
                                                                   12
                      EVI DIXON                                         Exhibit 91 Packet of documents labeled
                                                                   13            E.Dixon001 through E.Dixon060..26-27,
      ___________________________________________________                              29, 31, 41-43, 46, 84, 88
                                                                   14
        BE IT REMEMBERED, that the videotaped                           Exhibit 92 Excerpt from John Meyer's
      deposition upon oral examination of EVI DIXON,               15            deposition dated
                                                                                 April 9, 2019......................38
      appearing at the instance of Defendant, was taken            16
                                                                        Exhibit 93 E-mails between Evi Dixon
      at the offices of Crowley Fleck, PLLP, 1915 South            17            and John Meyer Bates
                                                                                 Numbered E.Dixon063 through
      19th Avenue, Bozeman, Montana, 59718, on the 9th             18            E.Dixon068.....41, 46, 57, 59, 60, 86
                                                                   19   Exhibit 94 E-mails between Evi Dixon
      day of March 2020, beginning at the hour of 10:01                          and John Meyer Bates
      a.m. pursuant to the Federal Rules of Civil                  20            Numbered E.Dixon069 through
                                                                                 E.Dixon087...........61-63, 65, 69-71
      Procedure, before Marla Jeske, Court Reporter -              21
                                                                        Exhibit 95 Letter to Mr. Meyer from
      Notary Public, CSR.                                          22            Ian McIntosh, dated
                                                                                 December 27, 2017..................60
                                                                   23
                                                                        Exhibit 96 E-mails between Evi Dixon
                                                                   24            and John Meyer Bates
                                                                                 Numbered E.Dixon088 through
                                                                   25            E.Dixon99..........................73


                                                          Page 2                                                                     Page 4
 1                     APPEARANCES                                  1           WHEREUPON, the following proceedings were had
 2
                                                                    2        and testimony taken, to-wit:
           ATTORNEY APPEARING ON BEHALF OF THE
 3         PLAINTIFF, JOHN MEYER:                                   3
 4                                                                  4                            * * * * *
                Ms. Breean Walas, Esq.
 5              Walas Law Firm                                      5
                P.O. Box 4591                                       6            VIDEO TECHNICIAN: This is the time and place
 6              Bozeman, Montana 59772                              7        set for the video deposition of Evi Dixon in the
                breean@walaslawfirm.com
 7              (501) 246-1067                                      8        case of John Meyer, plaintiff, versus Big Sky
 8                                                                  9        Resort, defendant. It is Cause Number
           ATTORNEYS APPEARING ON BEHALF OF THE
 9         DEFENDANT, BIG SKY RESORT:                              10        18-CV-0002-BMM in the United States District Court
10                                                                 11        for the District of Montana, Butte Division.
                Mr. Ian McIntosh, Esq.                             12                This video deposition is being held at
11              Mr. Mac Morris, Esq.
                CROWLEY FLECK PLLP                                 13        the offices of Crowley Fleck, located at 1915 19th
12              1915 South 19th Avenue                             14        Avenue in Bozeman, Montana.
                P.O. Box 10969
13              Bozeman, MT 59719-0969                             15                Today's date is March 9th, 2020. The
                imcintosh@crowleyfleck.com                         16        time is 10:01 a.m. The court reporter is Marla
14              wmorris@crowleyfleck.com                           17        Jeske with Bridger Court Reporting. I'm Mark
                (406) 556-1430
15                                                                 18        Brown, the videographer.
16                                                                 19                Will the attorneys now please identify
17         ALSO PRESENT:
18           Mike Unruh                                            20        themselves for the record.
19                                                                 21            MS. WALAS: Breean Walas for the plaintiff.
20                                                                 22            MR. McINTOSH: Ian McIntosh and Mac Morris
21
22                                                                 23        for Defendant Big Sky Resort.
23                                                                 24            VIDEO TECHNICIAN: Will the witness now
24
25                                                                 25        please be sworn in.


                                                                                                               1 (Pages 1 to 4)
                                      BRIDGER COURT REPORTERS, INC.
                                              (406) 582-0668
     Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 2 of 38
                                                       EVI DIXON
                                                   Page 5                                                  Page 7
 1                   EVI DIXON,                               1        A. I don't think I lied about it because I
 2      called as a witness herein, having been first duly    2    did not have any communication about the case with
 3      sworn, was examined and testified as follows:         3    John Meyer, because you came to me and said I'm not
 4                                                            4    supposed to talk to him and I said no, I'm not
 5           MS. WALAS: The parties have agreed that the      5    talking to him about the case.
 6      second deposition of plaintiff's expert Evi Dixon     6        Q. I'm going to hand you a copy of your
 7      shall be taken at plaintiff's expense and is          7    prior deposition transcript. Open to page 7.
 8      limited to questioning regarding the documents        8        A. Okay.
 9      produced by Ms. Dixon since her first deposition      9        Q. You looking at page 7?
10      taken January 24th, 2020.                            10        A. Yep, page 25 to 28 page.
11              Those documents have been identified as      11        Q. No.
12      E.Dixon 1 to 99, and the documents produced today    12        A. Page 7?
13      prior to this deposition, E.Dixon 100 to 115.        13        Q. Page 7.
14           MR. McINTOSH: Thank you. And, of course,        14        A. So which number do you count, the first
15      that's agreeable. But as indicated in my e-mail,     15    or the second or the third?
16      some of the materials that were recently produced    16        Q. Page 7 of the deposition transcript.
17      touch on subjects that were already raised in the    17        A. Okay.
18      first deposition and we would have asked             18        Q. Page 7 of the deposition transcript.
19      questions differently if we would have had the       19        A. Yep.
20      questions -- or, excuse me, if we would have had     20        Q. This is the page number.
21      the documents during the first deposition. So I      21        A. Well, then you need to say the second.
22      certainly don't intend to re-plow any ground from    22        Q. At line 2 you were asked, "So are you
23      the first deposition, but it may touch on subjects   23    prepared to give accurate and truthful testimony
24      of the first deposition.                             24    today?" And you said "Yes," didn't you?
25      ///                                                  25        A. "So you are prepared to give accurate,"


                                                   Page 6                                                  Page 8
 1                  EXAMINATION                               1    yep.
 2     BY MR. McINTOSH:                                       2        Q. That's what you said. So when we were
 3         Q. Ms. Dixon, you were just sworn and you          3    here previously, you testified that you were going
 4     said you would tell the truth, correct?                4    to tell the truth, right?
 5         A. Correct.                                        5        A. Yes.
 6         Q. And you said you would tell the truth           6        Q. Look to page 13 of the deposition
 7     the first time you were deposed on January 24,         7    transcript.
 8     2020; is that right?                                   8        A. Yep. Which line?
 9         A. Yes.                                            9        Q. Starting at line 20, you were asked,
10         Q. But you lied repeatedly during your            10    "And did you comply with the subpoena?" What was
11     deposition, didn't you?                               11    your answer under oath?
12         A. I don't think so.                              12        A. I said I didn't have any messages with
13         Q. You made false statements throughout           13    John about his accident.
14     your first deposition, didn't you?                    14        Q. That was a lie, wasn't it?
15         A. No.                                            15        A. Well, it was obviously not true
16         Q. Well, you were repeatedly asked if you'd       16    because -- yeah, it was after I did not get hired
17     had any communications with John Meyer and you said   17    by Big Sky Resort, then I had communications with
18     under oath no, that you didn't; right?                18    John Meyer and you guys had that. John Meyer sent
19         A. That I didn't have communication with          19    that all to you.
20     John Meyer? I don't know what to say. For this        20        Q. No, we did not have it. We asked you to
21     case, during my employment in Big Sky.                21    produce it with a subpoena and you failed to
22         Q. No, that's not what you said. You said         22    produce it and then you lied about it in your
23     you hadn't had any communications with John Meyer     23    deposition, didn't you?
24     about anything other than pictures of your alpacas,   24        A. I might not have understood what exactly
25     and that was false testimony under oath, wasn't it?   25    you mean. I didn't lie on purpose. I mean, I


                                                                                    2 (Pages 5 to 8)
                               BRIDGER COURT REPORTERS, INC.
                                       (406) 582-0668
     Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 3 of 38
                                                    EVI DIXON
                                                Page 9                                                   Page 11
 1     would have said -- if you asked me the question,        1       A. To me it was because it was -- to me it
 2     did you have any communication with John Meyer          2   was clear that since I was hired as an expert
 3     starting in November, I would have said yes             3   witness that we had communications about the
 4     because I --                                            4   accident.
 5          Q. The next question you were asked was,           5       Q. So why didn't you tell me that when you
 6     "You've never had any correspondence with Mr. Meyer     6   were testifying under oath?
 7     about his accident," right? That's what you were        7       A. I don't know why I didn't tell you that.
 8     asked on page 13, line 23; correct?                     8       Q. You didn't tell me that because you were
 9          A. Yep, yep.                                       9   trying to cover up the truth, weren't you?
10          Q. And your answer was "During -- during          10       A. No, I wasn't trying to cover up the
11     the time his lawsuit is going, no." That was a         11   truth.
12     lie, wasn't it?                                        12       Q. Because you didn't want to answer
13          A. I don't remember.                              13   questions about what you talked about with
14          Q. There's nothing to remember.                   14   Mr. Meyer, correct?
15          A. Yeah, I know it sitting here, but I mean       15       A. No.
16     for me it was -- I don't understand. Because when      16       Q. So why then did you lie under oath?
17     he hired me to be an expert witness, of course we      17       A. I don't know.
18     had communications. But during my employment in        18       Q. You just lied for no reason?
19     Big Sky, I did not have any communication with John    19       A. I didn't want to lie. I had a totally
20     Meyer. And in my opinion, because we had this talk     20   misunderstanding.
21     up in my office that -- when you came up to me and     21       Q. Did Mr. Meyer tell you not to tell me
22     said you are not supposed to talk to John Meyer, do    22   about your conversations with him?
23     you remember that? You said you're friends on          23       MS. WALAS: Objection.
24     Facebook with John Meyer and you're not supposed to    24       THE WITNESS: No.
25     talk with John Meyer, and I never did.                 25   ///


                                               Page 10                                                   Page 12
 1          Q. You're lying again right now in this            1   BY MR. McINTOSH:
 2      deposition, aren't you, Ms. Dixon?                     2       Q. So you just chose to not tell the truth
 3          A. I'm -- and then when he hired me as an          3   on your own?
 4      expert witness, yes, we had communication about his    4       MS. WALAS: Objection. This is beyond the
 5      accident.                                              5   scope of the documents that have been produced.
 6          Q. Look at page 15, line 6 of your prior           6       THE WITNESS: I --
 7      deposition testimony. I asked you, "Did you have       7       MS. WALAS: Wait, hold on. This is beyond
 8      any written correspondence either by e-mail, text,     8   the scope of the deposition. I've given you some
 9      Facebook, any method with Mr. Meyer?"                  9   leeway on this line of conversation but I think
10             Your answer was, "Probably thanking him        10   we're getting beyond the scope of the deposition.
11      for the pictures he took of my alpacas."              11       MR. McINTOSH: It's not beyond it at all.
12             And then I said, "Anything else?"              12   She was asked specifically about these things. She
13             And your answer under oath was "No,"           13   lied under oath and now you've produced the
14      wasn't it?                                            14   documents that show that her testimony was a lie.
15          A. Yep. Again, with my consideration that         15       MS. WALAS: And you can ask her about the
16      you were talking about during my employment with      16   documents. You've already covered this ground and
17      Big Sky.                                              17   covered this topic, and I think you're getting
18          Q. That is not what that question asked.          18   beyond the scope of the deposition at this point.
19      You lied under oath, didn't you?                      19       MR. McINTOSH: If you want to instruct her
20          A. Yep, am I going to go to jail now?             20   not to answer, go for it, otherwise I'm going to
21          Q. So you admit that you lied under oath?         21   keep asking the questions.
22          A. Well, because my understanding was             22       MS. WALAS: On this ground, I think she's
23      something different.                                  23   already answered this question. Again, this is
24          Q. When someone says to you "Anything             24   beyond the scope. If you want to repeat the
25      else," that's not a confusing question, is it?        25   question, and I'll see if that can be answered and


                                                                                 3 (Pages 9 to 12)
                              BRIDGER COURT REPORTERS, INC.
                                      (406) 582-0668
     Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 4 of 38
                                                    EVI DIXON
                                               Page 13                                                    Page 15
 1     then I'll -- we'll go from there.                       1   thanking him for the pictures he took of my
 2     BY MR. McINTOSH:                                        2   alpacas," correct?
 3         Q. Your first deposition you denied                 3       A. Correct.
 4     having -- excuse me, you denied providing Mr. Meyer     4       Q. But in fact -- and then you were asked
 5     with the e-mail addresses of all the ski                5   "Anything else?" And you said, "No," right?
 6     patrollers, didn't you?                                 6       A. It's written here, yes.
 7         A. Because I didn't remember that.                  7       Q. And in fact in the month just -- the
 8         Q. So you did not admit to doing that until         8   month before your deposition, you'd had over 48
 9     we actually showed you the e-mail, right?               9   texts alone with Mr. Meyer; isn't that true?
10         A. Yeah, because then you showed me the            10       A. That's correct. But as I already said,
11     evidence and then I remembered it, but it was not      11   in my opinion it was during my employment with Big
12     in my memory.                                          12   Sky.
13         Q. Turn to page 118 of your deposition             13       Q. This question doesn't limit it to your
14     transcript. Look at line 13, please. Excuse me,        14   employment with Big Sky.
15     line 11, I'm sorry. You were asked, "Is there any      15       A. I understand that. I understand that.
16     other inaccurate or untruthful testimony that you      16   But it was in my opinion that it was like this.
17     provided here today?"                                  17       Q. So do you think that you can insert your
18             And you said, "I don't think so," right?       18   opinion about what the truth is?
19         A. Yes, it says here.                              19       A. No.
20         Q. That was not truthful testimony either,         20       Q. So there's the truth and then there's
21     was it?                                                21   not the truth, right?
22         A. I don't know.                                   22       A. Yep, you can say I lied.
23         Q. How many false statements did you make          23       Q. And in fact, you had communications with
24     during your first deposition?                          24   Mr. Meyer while you were still employed at Big Sky,
25         A. I don't know. I did not intend to do            25   didn't you?


                                               Page 14                                                    Page 16
 1      any false statements because I'm an honest person      1        A. Yeah, they came to take pictures and
 2      and I tried to honestly answer questions as much as    2   it's written in here. He came.
 3      it allows my consciousness.                            3        Q. You had communications with Mr. Meyer
 4           Q. Do you think that your consciousness           4   about things other than him taking pictures, didn't
 5      allows you to disobey subpoenas?                       5   you, while you were employed at Big Sky?
 6           A. No.                                            6        A. About craniosacral therapy.
 7           Q. Do you think your consciousness allows         7        Q. And you didn't tell me about that when
 8      you to not tell the truth under oath?                  8   you were directly asked about it under oath, did
 9           A. I did not want to lie under oath. I was        9   you?
10      asked -- answering the questions as I understood      10        A. I did say that somewhere.
11      the questions and as I remembered what happened.      11        Q. And you didn't produce all of the texts,
12           Q. Go back to page 15 of your deposition,        12   e-mails, Facebook messages that you had with Meyer
13      look at line 6. "Did you have any written             13   even though you had been commanded to do so by
14      correspondence either by e-mail, text, Facebook,      14   subpoena, right?
15      any method with Mr. Meyer"? Do you see that           15        A. Yes.
16      question?                                             16        Q. You were directly instructed to produce
17           A. Yeah, we were there.                          17   all of your correspondence, including e-mails or
18           Q. That is a clear and direct question,          18   texts with Mr. Meyer or asking -- or anyone acting
19      isn't it?                                             19   on his behalf, and you failed to do that, didn't
20           A. For you it was.                               20   you?
21           Q. And it was for you too because you            21        A. Yes.
22      answered it. You did not say "I don't understand      22        Q. There's nothing ambiguous about that, is
23      the question," did you?                               23   there?
24           A. No.                                           24        A. Yes.
25           Q. You answered. You said, "Probably             25        Q. There's something ambiguous about all


                                                                                4 (Pages 13 to 16)
                              BRIDGER COURT REPORTERS, INC.
                                      (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 5 of 38
                                                 EVI DIXON
                                            Page 17                                                    Page 19
 1   correspondence? What's ambiguous about all             1   got that report from Mr. Petrozzi.
 2   correspondence?                                        2       Q. What pictures of Highway and Loop Road
 3       A. No.                                             3   did Mr. Meyer show you?
 4       Q. Do you agree that's clear, right?               4       A. The one where the people standing on the
 5       A. What is clear?                                  5   Loop Road, mainly. That's what I remember.
 6       Q. When you were directed to produce all of        6       Q. Is it Exhibit 29? You have the exhibits
 7   your correspondence, that's clear?                     7   right there in front of you.
 8       A. I did not produce it for the first and I        8       A. Where? I should look through this?
 9   got the second subpoena and I worked with Breean       9   That's mine?
10   Walas and we put it all together now.                 10       Q. Excuse me, not 29. Exhibit 24.
11       Q. What did you discuss with Mr. Meyer            11       A. Is this the number here? No, that was
12   before your first deposition?                         12   not the picture.
13       A. Um, I don't know how to tell you that.         13       Q. Exhibit 25.
14   We discussed the accident. I don't know if we         14       A. This one. I think it was this one.
15   discussed the accident because I was the accident     15       Q. Did you review any pictures other than
16   investigator and he showed me the pictures that he    16   Exhibit 25 with Mr. Meyer prior to your deposition?
17   had from the accident investigation. I can't          17       A. Um, can I look at them? I don't think I
18   repeat every word we said.                            18   looked at all these pictures. No, I don't think
19       Q. What else did you discuss with Mr. Meyer       19   so. Do I have to go through the whole -- of more
20   before your first deposition?                         20   pictures?
21       A. We talked about all kinds of different         21       Q. It's a simple question. Did you review
22   things. Do you need all the subjects we talked        22   any pictures other than Exhibit 25 prior to your
23   about or just concerning the accident or the          23   deposition?
24   deposition or what? I don't understand the            24       A. I don't think there were any other
25   question.                                             25   pictures there, but. There could have been other


                                            Page 18                                                    Page 20
 1        Q. Ms. Dixon, it's a very clear question.         1   pictures but, this was the main picture that I saw
 2   I asked you what you discussed with Mr. Meyer, do      2   and that we looked at and...
 3   you understand that?                                   3        Q. What did you discuss with Mr. Meyer
 4        A. Yes, but do you want our whole                 4   about his accident prior to your first deposition?
 5   conversation? I don't have a record of the             5        A. We talked about who was the accident
 6   conversation. I didn't --                              6   investigator, who was first on scene, that I was
 7        Q. I want everything that you can remember.       7   not on scene because I was sitting in my office and
 8   If I would have wanted to limit it, I would have       8   we talked about --
 9   limited it.                                            9        Q. You discussed with Mr. Meyer whether you
10        A. Okay. So we discussed about                   10   were on scene because it was his concern whether it
11   craniosacral therapy. We discussed his babies. We     11   was your responsibility to mark this area, right?
12   discussed my new business. We discussed knitting      12        A. No.
13   him a hat. I brought him another hat for his wife.    13        Q. He specifically asked you, was it your
14   We had just normal conversations that friendly        14   responsibility to mark this area before the
15   people have with each other.                          15   accident, didn't he?
16          I was invited to one of his fundraisers        16        A. Um, I don't think he asked me this way,
17   but I didn't talk to him there because he was busy.   17   that if it was my responsibility to mark this area.
18   I talked to somebody else in that.                    18   I don't remember that question. But I know that
19        Q. What else?                                    19   it's not my responsibility to mark areas. That's
20        A. About the accident and what could             20   the responsibility for the supervisors and the
21   happen, how a deposition would be going because       21   director and the manager and I -- it was not
22   I've never been at a deposition before. What else?    22   my -- I didn't go out and mark areas unless I was
23   He showed me pictures that he had.                    23   patrolling on the mountain and I saw something that
24        Q. Pictures of what?                             24   needed to be marked.
25        A. Of the Highway and the Loop Road and I        25        Q. And when you were patrolling on the


                                                                             5 (Pages 17 to 20)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 6 of 38
                                                 EVI DIXON
                                            Page 21                                                    Page 23
 1   mountain, you did mark things that you thought         1       MS. WALAS: Objection, calls for a legal
 2   needed to be marked or you told someone else to        2   conclusion.
 3   mark it, didn't you?                                   3   BY MR. McINTOSH:
 4        A. I did not talk to somebody else to mark        4       Q. Did I read that correctly?
 5   it.                                                    5       A. Yeah.
 6        Q. Well, you're making more false                 6       Q. And you knowingly made false statements
 7   statements under oath, aren't you, Ms. Dixon?          7   under oath in your first deposition, didn't you?
 8        A. No.                                            8       A. Not knowingly.
 9        Q. Didn't you specifically write to               9       Q. Oh, so you agree you made false
10   Mr. Meyer that when you were out patrolling, if you   10   statements but you contend it was unknowingly?
11   saw a hazard, you would mark it or you would tell a   11       A. As I said before -- and I know you said
12   supervisor to mark it?                                12   I can't put my opinion in there but people are
13        A. Well, I might have discussed with             13   asked -- answering questions from their conscious
14   a supervisor if we should mark it because he          14   thinking or from their feeling. I am not a logical
15   is -- that's his job and I might have said, you       15   person and I was under the thought that I -- you
16   know, there's a trail merge sign missing, should we   16   asked me about during my employment because I was
17   go and mark it? And then I usually went and marked    17   not allowed to talk to Mr. Meyer during my Big Sky
18   it because I wasn't out there that much. So I was     18   employment and that's what I -- I didn't do that
19   happy to do some normal patrol work.                  19   concerning that.
20        Q. Mr. Meyer told you not to communicate         20       Q. Go back to page 15 of your deposition
21   with me or anyone from my office, didn't he?          21   transcript, page 6 -- or excuse me, page 15, line
22        A. I don't remember that he said that.           22   6. Excuse me.
23           (Whereupon, Deposition                        23       A. Yep.
24            Exhibit Number 90 was                        24       Q. And when you were asked did you have any
25            marked for identification.)                  25   written correspondence either by e-mail, text,


                                            Page 22                                                    Page 24
 1   BY MR. McINTOSH:                                       1   Facebook or any method with Mr. Meyer, that
 2       Q. I'm going to hand you what I'm marking          2   question is not limited to your time while you were
 3   as Exhibit 90. Please review that.                     3   employed at Big Sky, is it?
 4       A. Are you trying to kill me with your eyes        4       A. No.
 5   or what? What is this?                                 5       Q. And then you were asked "Anything else,"
 6       Q. Please review Exhibit 90, Ms. Dixon, and        6   correct?
 7   let me know when you're done.                          7       A. Correct.
 8       A. Yeah, so I'm going to get to jail or            8       Q. And that is not limited to your time at
 9   what?                                                  9   Big Sky, is it?
10       Q. Have you reviewed Exhibit 90, Ms. Dixon?       10       A. Correct.
11       A. Um, as much as I could understand it.          11       Q. And it's not limited to the topic of
12   My English is not good enough to understand this      12   Mr. Meyer's accident, is it? Correct?
13   whole document. Sorry.                                13       A. Correct.
14       Q. First of all, Ms. Dixon, you understand        14       Q. And in fact, the question was broader.
15   that you've been sworn to tell the truth here         15   I specifically asked you about anything else other
16   today, right?                                         16   than pictures of the alpacas, right?
17       A. Yes.                                           17       A. Correct.
18       Q. And if you -- you understand that what         18       Q. So that means anything. Anything means
19   happens if you don't tell the truth here today?       19   anything, right?
20       A. Well, I've got to go to jail.                  20       A. Uh-huh.
21       Q. And on Exhibit 90 under Section 1 it           21       Q. Is that a yes?
22   says "A person commits the offense of perjury if in   22       A. Yes.
23   any official proceeding the person knowingly makes    23       Q. And you knowingly answered that question
24   a false statement under oath." Did I read that        24   falsely, didn't you?
25   correctly?                                            25       A. If you say it this way, yes, I did say


                                                                             6 (Pages 21 to 24)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 7 of 38
                                                   EVI DIXON
                                              Page 25                                                    Page 27
 1     it wrong but I didn't want to lie. I wanted to         1       MS. WALAS: Is my e-mail, okay.
 2     tell you what I knew and what -- what my truth is.     2       MR. McINTOSH: So I took that off.
 3     I am not a person who's lying. I'm probably the        3   BY MR. McINTOSH:
 4     most honest person there is. I'm surrounded by         4       Q. Ms. Dixon, you now have before you
 5     liars, but I am the most honest person and I can       5   what's been marked as Exhibit 91; is that correct?
 6     only tell you what I believe my truth is.              6       A. Correct.
 7          Q. After your first deposition Ms. Walas          7       Q. And these are all documents that you
 8     asked you to give -- to provide her with all of        8   produced to Ms. Walas shortly after your first
 9     your correspondence with Mr. Meyer, correct?           9   deposition, correct?
10          A. Correct.                                      10       A. Correct, uh-huh.
11          Q. And did you do so?                            11       Q. Is that a yes?
12          A. Yes.                                          12       A. Yes.
13          Q. And so as soon as Ms. Walas asked you to      13       Q. And these documents include e-mails,
14     provide your correspondence with Mr. Meyer, you did   14   texts, and Facebook messages with Mr. Meyer,
15     that within -- how quickly, a matter of days,         15   correct?
16     right?                                                16       A. Correct.
17          A. Probably one day.                             17       Q. Look at the first page of Exhibit 91.
18          Q. And yet, when we asked you to produce         18   That is a letter that Mr. Meyer produced to me when
19     all of your correspondence with Mr. Meyer with a      19   he previously provided me with the computer that
20     subpoena, you did not do that, did you?               20   you had from Big Sky; is that right?
21          A. We've been there. No, I didn't.               21       A. Say that again, question?
22          Q. Because you were trying to intentionally      22       Q. Look at the first page.
23     hide your correspondence with Mr. Meyer, weren't      23       A. Uh-huh.
24     you?                                                  24       Q. You're not looking at the first page,
25          A. No, I wasn't trying anything                  25   are you?


                                              Page 26                                                    Page 28
 1     intentionally.                                         1        A. Oh, here?
 2         Q. Why then, when I asked you to produce           2        Q. Yeah. First page. You're on the first
 3     your correspondence with Mr. Meyer, did you fail to    3   page?
 4     do so; yet, when Ms. Walas asked you to do the         4        A. Yes.
 5     exact same thing, you produced the correspondence      5        Q. That is a letter from John Meyer to me,
 6     within 24 hours?                                       6   correct?
 7         A. I don't know.                                   7        A. Correct.
 8         Q. There's no logical response, is there?          8        Q. And that's the letter that Mr. Meyer
 9         A. No.                                             9   gave to me when he gave me your computer from Big
10            (Whereupon, Deposition                         10   Sky, right?
11             Exhibit Number 91 was                         11        A. Okay.
12             marked for identification.)                   12        Q. Is that right?
13     BY MR. McINTOSH:                                      13        A. Yes, if you say so.
14         Q. I'm going to hand you what I've marked         14        Q. And did you -- well, first of all, you
15     as Exhibit 91.                                        15   still had your Big Sky computer in your possession
16         A. Yep, I read all through this.                  16   when you received the first subpoena; is that true?
17         MR. McINTOSH: I have a copy for you.              17        A. Yes.
18         THE WITNESS: All the e-mails.                     18        Q. And did you tell Mr. Meyer that all of
19         COURT REPORTER: I think she has two.              19   your correspondence with him was on that computer?
20         MR. McINTOSH: Oh, I'm sorry. One is for           20        A. I said this is the whole thing that I
21     Ms. Walas and one is for Ms. Dixon.                   21   have from Big Sky. I don't have any other -- any
22         MS. WALAS: You said 91?                           22   other documents from Big Sky.
23         MR. McINTOSH: Yes, but I took that first          23        Q. Well, the subpoena didn't just ask for
24     page of that off. The first page is just your         24   documents from Big Sky, did it?
25     e-mail to me.                                         25        A. Probably not.


                                                                               7 (Pages 25 to 28)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 8 of 38
                                                 EVI DIXON
                                            Page 29                                                    Page 31
 1       Q. Okay. Look at Exhibit 70, which is              1   not aware that I had to report every little
 2   right in front of you. Exhibit 70, right here.         2   photograph taken, communication or hand knitting
 3       A. You mean here on the number?                    3   communication or craniosacral communication. I
 4       Q. Exhibit 70 is the first subpoena that we        4   mean we are all human beings and we talk and I
 5   served on you, correct?                                5   wasn't aware that this is important. I'm sorry.
 6       A. Uh-huh.                                         6       Q. So you think when it says all
 7       Q. Is that right?                                  7   correspondence, including e-mails or texts, to you
 8       A. Yep, I got that per e-mail.                     8   that's not clear?
 9       Q. And -- well, you didn't receive it by           9       A. It wasn't clear to me.
10   e-mail, did you? You were served with that            10       Q. But you were dealing -- we're
11   subpoena by a process server, right?                  11   specifically talking about Exhibit 91 right here.
12       A. I think I got it per e-mail but I'm            12   You were dealing with Mr. Meyer and he was helping
13   not -- I don't remember.                              13   you respond to the subpoena, right?
14       Q. And you were specifically asked to             14       A. Yes, and we talked about it and he
15   produce all correspondence, including e-mails or      15   said --
16   texts with Mr. Meyer or anyone acting on his          16       Q. Please just answer the questions,
17   behalf, right?                                        17   please.
18       A. Yeah.                                          18       A. Sorry, sorry.
19       Q. Going back to Exhibit 91, do you have          19       Q. You were working with Mr. Meyer to
20   that in front of you, first page of Exhibit 91?       20   respond to the first subpoena that was served on
21       A. Yep.                                           21   you, right?
22       Q. That's the letter from Mr. Meyer, right?       22       A. He sent me -- I don't think I was served
23       A. Yep.                                           23   that subpoena. He sent it to me per e-mail and
24       Q. And in the third paragraph there it            24   then I was asking him -- I remember, "Why don't I
25   states -- Mr. Meyer states, Ms. Dixon has indicated   25   get that in person?"


                                            Page 30                                                    Page 32
 1   that she does not have any documents other than        1          And he said "I don't know."
 2   what I have produced, do you see that?                 2          And then I said, "I don't know what I
 3       A. Yep.                                            3   should bring."
 4       Q. And that statement from Mr. Meyer was           4          And he said "Everything that you have
 5   false, wasn't it?                                      5   from Big Sky," and that's what I brought. I
 6       A. Um, obviously false because we have             6   brought my laptop that I had from Big Sky because
 7   now all the other documents that I provided to         7   that was the only thing that I had.
 8   Ms. Walas.                                             8       Q. Ms. Dixon, I want you to listen to the
 9       Q. Right. And Mr. Meyer obviously knew he          9   question and then answer the question that's asked,
10   was having communications with you, right?            10   can you do that?
11       A. Yeah.                                          11       A. Yeah, I hope so.
12       Q. And despite that, Mr. Meyer assisted you       12       Q. You were working with Mr. Meyer to
13   in providing a false response to the subpoena,        13   respond to the first subpoena that was served on
14   right?                                                14   you, true?
15       A. I don't know. I mean we talked about it        15       A. We had a brief conversation.
16   and I -- I don't know. I did not know that you        16       Q. So the answer is yes?
17   needed e-mails and text messages about taking         17       A. Yes.
18   pictures of alpacas and craniosacral. I did           18       Q. And then you gave him what you thought
19   not -- I was not aware about the huge thing about     19   to be what you thought was responsive to the
20   relationships, personal relationships, that this      20   subpoena, right?
21   can be going to court. I was not aware. I am not      21       A. Right.
22   a law person. So in my thoughts it was just about     22       Q. And Mr. Meyer though, he knew that he
23   what happened during the accident and the accident    23   was having texts and e-mails and Facebook messages
24   investigation. And this is what I provided to         24   with you, right?
25   Mr. Meyer because that was my computer and I was      25       A. I suppose.


                                                                             8 (Pages 29 to 32)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 9 of 38
                                                 EVI DIXON
                                            Page 33                                                    Page 35
 1       Q. And Mr. Meyer did not produce those in          1   from Big Sky." That's what I have, that's what I
 2   response to the subpoena, did he?                      2   provided.
 3       A. I don't know if he did or not.                  3       Q. Ms. --
 4       Q. Well, you know all he produced was your         4       A. We didn't -- he didn't -- I'm not done.
 5   computer?                                              5   He did not tell --
 6       A. It says right here, yes. Now I know,            6       Q. Ms. Dixon, you're not answering the
 7   but I didn't know before that if he -- if he           7   question. I'm asking you questions and instead of
 8   produced it. I don't know what he does and what        8   answering the questions, you're just making
 9   you guys talk.                                         9   speeches about things you weren't asked about.
10       Q. Well, Ms. Dixon, you do know that he           10       A. Because I can't answer this with yes or
11   didn't produce all of your correspondence or else     11   no because it's not how it is. It's not that he
12   we wouldn't be back here today asking you about all   12   assisted me to lie or assisted me to not produce
13   these things for the first time, right?               13   it. That is not the case.
14       A. Correct.                                       14       Q. So you're saying he did it on his own?
15       Q. Okay. So you know that he didn't               15   You're saying Mr. Meyer submitted a false response
16   produce it in response to the first subpoena?         16   on his own without any help from you?
17       A. I didn't produce it. I can only say            17       MS. WALAS: Objection, calls for speculation.
18   what I didn't do. I don't know what he did.           18       THE WITNESS: I don't know. This is really
19       Q. You know that he didn't produce his            19   out of my -- I don't know what he's thinking. I
20   correspondence with you in response to the first      20   can only say what I am feeling or thinking and I
21   subpoena?                                             21   don't know. I can't say any answer to that.
22       A. Well, I just read that he just gave you        22   Sorry.
23   the laptop. You just told me that.                    23   BY MR. McINTOSH:
24       Q. And you knew that before day, right?           24       Q. What did you do to prepare for the
25       A. I didn't -- I don't know. I                    25   deposition today?


                                            Page 34                                                    Page 36
 1   didn't -- it's not my concern what Mr. Meyer           1       A. We talked this morning and I read
 2   produces and not produces because my concern was       2   through my deposition and -- pretty much, and my
 3   now to find all my text messages.                      3   e-mails and my text messages that I sent.
 4        Q. And you agree that Mr. Meyer's response        4       Q. Who did you -- you said "we" talked this
 5   here, "Ms. Dixon has indicated that she does not       5   morning, who's "we"?
 6   have any documents other than what I have already      6       A. Breean and I.
 7   produced," that is a false response to a subpoena,     7       Q. Did you speak with Mr. Meyer?
 8   isn't it?                                              8       A. No.
 9        A. You should tell him that.                      9       Q. Have you spoken with Mr. Meyer from the
10        Q. But you know it's false? The question         10   time of your first deposition until today?
11   is to you, do you understand that?                    11       A. Um, he asked me how I was doing after
12        A. Yes, it is not -- yeah, he only got my        12   the deposition and I said good, I'm exhausted. And
13   laptop at that time, December 11th. And the           13   I don't know what else I said, and I can probably
14   subpoena came when? I had to report the laptop by     14   find it in the deposition, and I wished him a happy
15   December 13th.                                        15   birthday yesterday.
16        Q. So you agree that Mr. Meyer submitted a       16       Q. How did you talk to him yesterday?
17   false subpoena response, right?                       17       A. I wished him a happy birthday via
18        A. He didn't subpoena a false one. He just       18   Facebook I think.
19   gave what I gave him.                                 19       Q. And you haven't submitted that
20        Q. He assisted you in providing a false          20   correspondence?
21   subpoena response, didn't he?                         21       A. Um, did I give that to you? Yeah, I
22        A. You make it happen as if we are trying        22   think so.
23   to lie. We talked about it and we said "what do I     23       Q. You understand you were subpoenaed and
24   need to bring?"                                       24   you were asked to produce all correspondence,
25           And he said "Everything that you have         25   including e-mails or texts with Mr. Meyer today at


                                                                             9 (Pages 33 to 36)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 10 of 38
                                                 EVI DIXON
                                            Page 37                                                    Page 39
 1   the time of your deposition, right?                    1       Q. Are you looking at page 270?
 2       A. I showed Breean that last text that I           2       A. Yes.
 3   sent to him.                                           3       Q. And do you see line 4, Mr. Meyer was
 4       Q. I don't believe that's been produced, am        4   asked --
 5   I wrong?                                               5       A. Yeah, I see.
 6       MS. WALAS: I don't believe it's covered            6       Q. -- "Did you know her -- do you still
 7   within the scope of the subpoena, a birthday, happy    7   communicate with Ms. Dixon?" Do you see that
 8   birthday.                                              8   question?
 9   BY MR. McINTOSH:                                       9       A. Yeah.
10       Q. It says all correspondence with                10       Q. And Mr. Meyer answered "No," didn't he?
11   Mr. Meyer or anyone acting on his behalf.             11       A. That was April 9th, 2019. Yes.
12       A. I can show you the message on my phone.        12       Q. That was a -- that answer was a lie,
13       Q. What else did you do to prepare for            13   wasn't it?
14   today that you haven't told us about yet?             14       A. No.
15       A. I think I told you everything.                 15       Q. It was a false statement, wasn't it?
16       Q. Do you have a lawyer, a personal lawyer?       16       A. No, we did not communicate.
17       A. No.                                            17       Q. So it's your testimony that you were not
18       Q. Have you spoken with a criminal lawyer?        18   communicating in April of 2019 with Mr. Meyer?
19       A. No.                                            19       A. I don't think so. Because I was still
20       Q. You are not a citizen, correct?                20   an employee in Big Sky and I have had no
21       A. Correct.                                       21   communication with him since we talked about that I
22       Q. You are a citizen of what country?             22   am not supposed to talk to him.
23       A. Austria.                                       23       Q. Ms. Dixon, that simply isn't true, is
24       Q. Did you -- have you ever reviewed              24   it? You were exchanging texts and e-mails with
25   Mr. Meyer's deposition transcript?                    25   Mr. Meyer in the months leading up to April 9,


                                            Page 38                                                    Page 40
 1      A. No.                                              1   2019, weren't you?
 2      Q. So you formed your opinions in this case         2        A. Before that.
 3   without even reviewing Mr. Meyer's deposition          3       Q. Right. Before April 9, 2019, you were
 4   transcript?                                            4   exchanging texts and e-mails with Mr. Meyer?
 5      A. I don't think I ever saw it.                     5       A. I think it was before 2018 though. I
 6      Q. That wasn't the question I asked.                6   don't remember when we talked in the office, but I
 7      A. I don't think I ever got it sent to me.          7   was looking through the texts that we had here and
 8   So no, I didn't.                                       8   I think it was October 2000 -- or not October. I
 9          (Whereupon, Deposition                          9   don't know, 2018 or 2017.
10           Exhibit Number 92 was                         10       Q. Ms. Dixon, you're simply lying under
11           marked for identification.)                   11   oath right now, aren't you?
12   BY MR. McINTOSH:                                      12       A. When you talked to me that I was not
13      Q. I'm going to hand you what has been             13   supposed to talk to Mr. Meyer, I didn't talk to
14   marked as Exhibit 91 [sic].                           14   Mr. Meyer.
15      A. That's the same number as the one               15       Q. Yes, you did. You continued to interact
16   before?                                               16   with him on texts, e-mails and in person, didn't
17      Q. I'm sorry, is it the same one? 92.              17   you?
18          I'm going to hand you now what I've            18       A. And you have these e-mails from me after
19   correctly marked as Exhibit 92. Have you ever seen    19   November 2019.
20   Exhibit 92 before?                                    20       Q. Ms. Dixon, isn't it true that just a few
21      A. No, I don't remember.                           21   months before Mr. Meyer testified under oath in
22      Q. Exhibit 92 is a portion of Mr. Meyer's          22   this case, he invited you to dinner at his house?
23   deposition. And if you could look at page 270 of      23       A. I think that was 2016.
24   that deposition transcript.                           24       Q. And isn't it just a few months before
25      A. Yeah.                                           25   Mr. Meyer was deposed in April of 2019, that you


                                                                          10 (Pages 37 to 40)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 11 of 38
                                                 EVI DIXON
                                            Page 41                                                    Page 43
 1   invited him to your house?                             1   of you in your hands, are all of those e-mails
 2       A. I don't remember inviting him to my             2   e-mails that you sent from your laptop?
 3   house.                                                 3       A. Or from my phone, yes.
 4       Q. Let's look at Exhibit 93.                       4       Q. Well, Ms. Dixon -- okay. The e-mails
 5          (Whereupon, Deposition                          5   shown -- like, for example, look at the format of
 6           Exhibit Number 93 was                          6   the e-mail shown in Exhibit E.Dixon 21 -- or excuse
 7           marked for identification.)                    7   me, page E.Dixon 21.
 8   BY MR. McINTOSH:                                       8       A. 21?
 9       Q. First of all, you do agree that you             9       Q. Do you see that? Yes.
10   communicated with Mr. Meyer by text, right?           10       A. I'm on page 29.
11       A. Yes.                                           11       Q. Yes. You can look at 21, you can look
12       Q. You communicated with him by Facebook          12   at 22, 23, 24, every page from 29. Do you see the
13   messages, right?                                      13   format that those e-mails are in?
14       A. Yeah.                                          14       A. Yeah.
15       Q. You communicated with him by e-mail,           15       Q. Then I want you to go back to page
16   correct?                                              16   E.Dixon 53.
17       A. Correct.                                       17       A. Back. These are text messages or
18       Q. And you did all those things from your         18   Facebook messages.
19   telephone, correct?                                   19       Q. Well, on page 53, those are messages to
20       A. Or from my laptop.                             20   an address john@cottonwoodlaw.org, correct?
21       Q. And -- correct. So if we look back at          21       A. Yep, I didn't read it. Yes.
22   Exhibit 91, that was the -- it starts with E.Dixon    22       Q. Okay. So this is a very simple
23   001 and then a number of e-mails are produced in      23   question, Ms. Dixon. The e-mails that are shown in
24   there?                                                24   the format that is on page E.Dixon 25.
25       A. Yes.                                           25       A. Yeah, that's e-mails.


                                            Page 42                                                    Page 44
 1      Q. For example, if you go to                        1       Q. Those are different formats or
 2   exhibit -- let's see, I'm sorry. Page E.Dixon,         2   different -- they look different than the e-mails
 3   E.Dixon 29. Are you at page E.Dixon 29?                3   sent on page E.Dixon 53, right?
 4      A. Yep, I am.                                       4       A. Correct.
 5      Q. That is an e-mail that you sent from             5       Q. And so the question is, are the ones
 6   your laptop -- it's an e-mail exchange between you     6   shown on E.Dixon 25, the ones in that format, were
 7   and Steve Emerson about Mr. Meyer's ski wreck,         7   those sent from your laptop?
 8   correct?                                               8       A. I have an iPhone and a laptop and I can
 9      A. Yep, 2016.                                       9   produce e-mails from the laptop and from my iPhone
10      Q. And are all these e-mails, in other             10   and I don't remember if I sent them from my iPhone
11   words, the ones that are in the format shown on       11   or from my laptop, but probably from -- it looks
12   E.Dixon 29, are those all e-mails that you sent       12   the same if I sent it from my phone or from my
13   from your laptop?                                     13   laptop.
14      A. Those -- you mean the one from Steve            14       Q. Well, it doesn't, does it? Because if
15   Emerson to -- regarding John Meyer? This one on       15   we look at the ones on page 53, that's what it
16   page 29?                                              16   looks like you sent from your phone, right?
17      Q. Ms. Dixon, all of the ones -- all of the        17       A. Well, those are screen shots.
18   e-mails in that format that is shown in Exhibit 91,   18       Q. Okay. How did you obtain all those
19   I'm asking you, are those all e-mails that you        19   screen shots?
20   sent --                                               20       A. By taking screen shots.
21      A. There's only one e-mail here.                   21       Q. Okay. So do you contend that these
22      Q. Let me finish my question, Ms. Dixon.           22   were sent on your laptop? What we see on page
23      A. Uh-huh.                                         23   E.Dixon 53, do you contend those were sent from you
24      Q. I'm asking if all the e-mails in that           24   laptop or from your phone?
25   format within Exhibit 91, which you have in front     25       A. Both. Maybe from the phone or from the


                                                                           11 (Pages 41 to 44)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 12 of 38
                                                 EVI DIXON
                                            Page 45                                                   Page 47
 1   laptop. Are you asking me if this was sent to you      1   accident, right?
 2   from my phone or is it the communication made          2       A. Right, yes.
 3   between John and me by -- per phone or laptop?         3       Q. And you didn't produce those in response
 4        Q. Ms. Dixon, was page 53, E.Dixon 53, that       4   to the first subpoena, did you?
 5   was not sent to me, was it? It was not sent to me      5       A. No, because I didn't remember that.
 6   by you, was it?                                        6       Q. Go to page E.Dixon 11.
 7        A. This is all what I produced.                   7       A. Yep.
 8        Q. That wasn't the question, Ms. Dixon.           8       Q. Well, first of all, starting on page 10,
 9   The question was, page E.Dixon 53, was that sent to    9   go back just one page, this is an e-mail that you
10   me by you?                                            10   sent to John Meyer with all of your thoughts about
11        A. I did not send anything to you. I sent        11   the expert report of Mark Petrozzi, right?
12   it to Ms. Walas.                                      12       A. Correct.
13        Q. Right.                                        13       Q. You never issued a supplemental expert
14        A. Right.                                        14   report in this case, did you?
15        Q. So the answer is no, right?                   15       A. What is that?
16        A. The answer is no.                             16       Q. You don't know what it is? Did you ever
17        Q. Okay. There we go. So obviously, I            17   issue some report that you signed other than the
18   wouldn't be asking you how page E.Dixon 53 was sent   18   affidavit that we were provided?
19   to me by you, would I? Because that never             19       A. Did I ever issue a report? I don't
20   happened, right? Are you following along?             20   understand.
21        A. I was asked in the subpoena, the first        21       Q. Do you know what the word "prepare"
22   subpoena, and I did not do it because I didn't        22   means?
23   really understand what was going on. I'm sorry,       23       A. Right, yes.
24   I'm stupid. But when Ms. Walas told me that I had     24       Q. Did you ever prepare a report other than
25   to produce all this, I sent this to her because all   25   the affidavit --


                                            Page 46                                                   Page 48
 1   the subpoenas are not coming directly from you. So     1       A. This one.
 2   it's -- the communication went between Ms. Walas       2       Q. -- that Mr. Meyer prepared?
 3   and me.                                                3       A. I worked through this one here.
 4        Q. I'm going to hand you what I've marked         4       Q. And you're looking at E.Dixon page 10?
 5   as Exhibit 93. Hopefully I have the numbers            5       A. Yes.
 6   correct.                                               6       Q. And that was never produced to us until
 7            Exhibit 93, these are your e-mail             7   last week, right?
 8   communications with John Meyer using his address       8       A. I don't know.
 9   john@cottonwoodlaw.org, correct?                       9       Q. You didn't produce this in response to
10        A. Correct. These are text messages.             10   the first subpoena, did you?
11        Q. Well, they're text messages to his            11       A. No.
12   e-mail address john@cottonwoodlaw.org, right?         12       Q. Go to page E.Dixon 11, and the first
13        A. Yeah.                                         13   paragraph there, review that to yourself. It
14        Q. In exhibit -- excuse me, Exhibit 93,          14   starts out "From a logical point of view." Let me
15   these communications, you failed to produce these     15   know when you're done with that paragraph.
16   in response to the first subpoena to you, didn't      16       A. Yep.
17   you?                                                  17       Q. And right there what you said is "Once
18        A. Yes.                                          18   you get closer to the loop road the slope incline
19        Q. Can you go back to Exhibit 91. Do you         19   decreases and there is a depression on skiers
20   still have that in front of you?                      20   right." And then you say, "From that distance the
21        A. Uh-huh.                                       21   loop road is not visible." Did I read that
22        Q. Let's just start at page E.Dixon 2.           22   correctly?
23   It's your e-mail with Steve Emerson.                  23       A. That is correct, yep.
24        A. Yeah.                                         24       Q. And you now know that -- that what you
25        Q. Those are e-mails about John Meyer's          25   wrote right there on page E.Dixon 11, what I just


                                                                          12 (Pages 45 to 48)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 13 of 38
                                                 EVI DIXON
                                            Page 49                                                   Page 51
 1   read, you know that is false, don't you?               1   you were trying to rely on in this case for you,
 2        A. It could be false, it could be true            2   right?
 3   because I have not stand -- stood there lately in      3       A. I wanted to see the area, how it looks
 4   the last few years.                                    4   now in 2020.
 5        Q. Well, in fact someone recently sent you        5       Q. And when did Trina take these
 6   pictures and you texted Mr. Meyer and said, "It's      6   photographs for you?
 7   not really what I wanted to see. The loop road is      7       A. It was -- I think it was January.
 8   still visible from up close." Isn't that true?         8       Q. And do you have your communications with
 9        A. Yes.                                           9   Trina on your phone or in front of you?
10        Q. Okay. So what you wrote here that "From       10       A. No.
11   that distance the loop road is not visible," that's   11       Q. What did you do with them?
12   false, isn't it?                                      12       A. I deleted the pictures.
13        A. Yeah.                                         13       Q. Why did you delete the pictures?
14        Q. Who sent you the pictures recently of         14       A. Because I just wanted to see the area,
15   the area of Mr. Meyer's incident?                     15   and I sent one picture to Ms. Walas, and then the
16        A. A friend of mine.                             16   rest I didn't really need because they were taken
17        Q. Yeah. What's the friend's name?               17   in the wrong spot.
18        A. Her name is Trina.                            18       Q. Well, you didn't send it to Ms. Walas,
19        Q. Trina what?                                   19   you sent it to Mr. Meyer, didn't you?
20        A. I don't know.                                 20       A. I don't remember. Probably to Ms. Meyer
21        Q. You don't know her last name?                 21   because then I think we didn't -- I didn't have
22        A. No.                                           22   your phone number yet or.
23        Q. What is Trina's phone number?                 23       Q. How many pictures did Trina send to you
24        A. Um, she's a friend of mine and I really       24   of the area of Mr. Meyer's accident scene?
25   don't want her to get in trouble, so I'm not going    25       A. The one that I wanted, it was one


                                            Page 50                                                   Page 52
 1   to tell you.                                           1   picture and then she took a few other pictures
 2       Q. Okay. Ms. Dixon, I'm asking you to              2   where she wasn't certain where she should take it.
 3   provide -- you have your phone here with you,          3       Q. How many pictures did Trina send you
 4   right?                                                 4   from Big Sky Resort?
 5       A. Yeah.                                           5       A. Maybe 10. I don't remember.
 6       Q. And you have Trina's number in your             6       Q. And you deleted all of those but one?
 7   phone, don't you?                                      7       A. They are now deleted. All of them are
 8       A. Yeah.                                           8   deleted.
 9       Q. So will you give me her phone number,           9       Q. Turn to page E.Dixon 15.
10   please?                                               10       A. (Witness complies.)
11       A. What's going to happen to her?                 11       Q. There's a thing that says P, and then
12       Q. Can you just please give me the phone          12   that is in bold, and then below that you write,
13   number, Ms. Dixon? And her last name when you look    13   "Yes skiers are responsible for their own safety!"
14   it up.                                                14   Correct?
15       A. I have not -- I don't have her last name       15       A. Correct.
16   here on my phone. 231-215-1624.                       16       Q. And you agree with that, don't you?
17       Q. Can you say that again, please? 231 --         17       A. Yeah.
18       A. 231-215-1624.                                  18       Q. That skiers are responsible for their
19       Q. 1624. And do you have Trina's last             19   own safety, right?
20   name?                                                 20       A. Yeah.
21       A. No, it just says Trina.                        21       Q. And on December 11, 2015, Mr. Meyer was
22       Q. And you asked Trina to take pictures of        22   responsible for his own safety, right?
23   the area of Mr. Meyer's incident for you, correct?    23       A. Uh-huh.
24       A. Yeah.                                          24       Q. Is that a yes?
25       Q. So you asked her to gather evidence that       25       A. Yes.


                                                                          13 (Pages 49 to 52)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 14 of 38
                                                EVI DIXON
                                            Page 53                                                    Page 55
 1       Q. Because he's the only one that can              1       A. Correct.
 2   control where he goes and how fast he skis, right?     2       Q. Go to page E.Dixon 30.
 3       A. Yes.                                            3       A. (Witness complies.)
 4       Q. Turn to page E.Dixon 18.                        4       Q. That's an e-mail exchange between you
 5       A. (Witness complies.)                             5   and Mr. Meyer and it's setting up a meeting between
 6       Q. The first paragraph here you said, "When        6   you and Mr. Meyer the day before your deposition,
 7   I was out skiing I definitely did my job as a ski      7   your first deposition, right?
 8   patroller, marking hazards or obstacles or telling     8       A. Yeah.
 9   supervisors and managers that there should be areas    9       Q. And you were specifically asked what you
10   marked," do you see that?                             10   did to prepare for your deposition, weren't you, in
11       A. No.                                            11   your first deposition?
12       Q. The very first paragraph at the top of         12       A. I don't remember.
13   the page.                                             13       Q. You had a meeting with Mr. Meyer less
14       A. Which page are we?                             14   than 24 hours before your first deposition, didn't
15       Q. 18.                                            15   you?
16       A. Do you mean before the time of the             16       A. Yeah.
17   incident, that paragraph?                             17       Q. And so when you were asked what you did
18       Q. Yes. The last sentence in that                 18   to prepare for the deposition and you didn't
19   paragraph.                                            19   mention that meeting, that was a lie, wasn't it?
20       A. When I was out skiing, yep, I see it.          20       A. Yep.
21       Q. So do you agree that when you were out         21       Q. Did Mr. Meyer tell you not to
22   skiing, you definitely did your job as a ski          22   communicate with me or anyone at Big Sky?
23   patroller, marking hazards or obstacles or telling    23       A. I don't think so.
24   supervisors and managers that there should be areas   24       Q. Look at page E.Dixon 46.
25   marked?                                               25       A. (Witness complies.)


                                            Page 54                                                    Page 56
 1      A. Yes, we talked about some areas that             1       Q. Page E.Dixon 46 are texts that you and
 2   should be marked.                                      2   Mr. Meyer exchanged, correct?
 3      Q. And do you agree that you -- when you            3       A. Yeah.
 4   were out skiing you did your job as a ski              4       Q. And in one of the texts shown on page
 5   patroller, marking hazards or obstacles?               5   E.Dixon 46, Mr. Meyer told you "Please do not
 6      A. That is my job when I'm out skiing, yes.         6   communicate with Ian or anyone at Big Sky," didn't
 7      Q. You've never marked the area of                  7   he?
 8   Mr. Meyer's accident before December 11, 2015, did     8       A. I guess it says there, yes.
 9   you?                                                   9       Q. So back to my question. Mr. Meyer told
10      A. No, I barely really worked positions on         10   you, Mr. Meyer told you do not communicate with Ian
11   Challenger, so. No, I didn't.                         11   or anyone at Big Sky, didn't he?
12      Q. Go to page E.Dixon 19.                          12       A. I think it was because I asked why I
13      A. (Witness complies.)                             13   didn't get the subpoena or this document sent to
14      Q. And there you write in the first                14   me. I asked the question, "Why am I not getting
15   paragraph, "Yes from 200 feet above. But the          15   this document sent to me?" And he said I don't
16   question is did he" -- being Mr. Meyer -- or could    16   need to communicate with you because it all goes
17   Mr. Meyer see it from 30 or 20 or 10 feet above.      17   through him or through Ms. Walas. I don't know
18   That's what you wrote, right?                         18   what date.
19      A. Yes.                                            19       Q. So, Ms. Dixon, my question is, did
20      Q. And you now know from the pictures that         20   Mr. Meyer tell you "Please do not communicate with
21   Trina sent you, that Mr. Meyer could see the Loop     21   Ian or anyone at Big Sky?"
22   Road from 30 or 20 or 10 feet above, couldn't he?     22       A. Yes.
23      A. Possibly, yes.                                  23       Q. Mr. Meyer doesn't -- he's not your
24      Q. Well, if he was looking he could have,          24   lawyer, is he?
25   correct?                                              25       A. No.


                                                                           14 (Pages 53 to 56)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 15 of 38
                                                 EVI DIXON
                                            Page 57                                                    Page 59
 1      Q. I want to look -- go back to Exhibit 93.         1       A. No.
 2      A. (Witness complies.)                              2       Q. What other communications had you had
 3      Q. Exhibit 93, these are your e-mails with          3   with Mr. Meyer about this lawsuit while this case
 4   Mr. Meyer at cottonwoodlaw.org, correct?               4   was pending?
 5      A. Correct.                                         5       A. Before this text message?
 6      Q. And do you know why these are in a               6       Q. Yes.
 7   phone, they look like a phone format?                  7       A. About the lawsuit?
 8      A. He sent out a text message from his              8       Q. Yes.
 9   e-mail that came to my text messenger on the phone.    9       A. This one e-mail where he wanted to have
10      Q. And if you look at page -- the second           10   the e-mail addresses from the patrollers to provide
11   page of Exhibit 93, those are communications you      11   them. I don't know what he wanted to do. He told
12   were having with Mr. Meyer on October 19, 2018;       12   me he wants to provide patrollers with healthcare
13   correct?                                              13   and I sent him the e-mail addresses and I said good
14      A. 2018, yes.                                      14   luck.
15      Q. You were employed with Big Sky in               15       Q. Go back a couple pages within Exhibit 93
16   October of 2018, weren't you?                         16   to page E.Dixon 66. Let me know when you're there.
17      A. Yeah.                                           17       A. Yep.
18      Q. And the lawsuit Mr. Meyer filed against         18       Q. Take a minute to review that. Please
19   Big Sky was pending in October of 2018, wasn't it?    19   let me know when you're done.
20      A. I guess. I was not aware what the               20       A. Yep.
21   lawsuit is going on or how it's going on because I    21       Q. This is a text exchange that you had
22   didn't really talk to him.                            22   with Mr. Meyer in December of 2018, correct?
23      Q. And Mr. Meyer texted you and said               23       A. Correct.
24   that -- and texted you about what he claimed he was   24       Q. And you were employed by Big Sky in
25   going to do with the money if he received any money   25   December of 2018, correct?


                                            Page 58                                                    Page 60
 1   in the lawsuit, right?                                 1       A. Yeah.
 2       A. That's correct.                                 2       Q. And you were a supervisor at Big Sky in
 3       Q. While the lawsuit was pending, right?           3   December of 2018, correct?
 4       A. Yeah, and that's where that e-mail came         4       A. Correct.
 5   from, when I sent out the e-mail addresses because     5          (Whereupon, Deposition
 6   he said he's going to provide healthcare for           6           Exhibit Number 95 was
 7   patrollers.                                            7           marked for identification.)
 8       Q. In response, you told him,                      8   BY MR. McINTOSH:
 9   Mr. Meyer -- you told Mr. Meyer I am not allowed       9       Q. I'm going to hand you what I've marked
10   to talk to you about this -- "this" was the           10   as Exhibit 95. Please take a minute to review
11   lawsuit -- anymore, right?                            11   Exhibit Number 95 and let me know when you're done.
12       A. Correct.                                       12       A. Yeah.
13       Q. So that means you had been speaking with       13       Q. Do you agree that Exhibit 95 is a letter
14   Mr. Meyer about the lawsuit prior to October 19,      14   to Mr. Meyer?
15   2018; right?                                          15       A. Yes.
16       A. I don't remember when or what I talked         16       Q. And what's the date of the letter?
17   with Mr. Meyer before that.                           17       A. December 27.
18       Q. Well, you specifically used the                18       Q. What year?
19   word -- I'm not allowed to talk to you about          19       A. 2017.
20   this -- "anymore," right?                             20       Q. Yeah. So that's one year before the
21       A. I said that here, yes.                         21   text exchange that we were just looking at within
22       Q. So "anymore" means you had been having         22   Exhibit 93, right?
23   communications --                                     23       A. Yeah.
24       A. No.                                            24       Q. And in that letter to Mr. Meyer he was
25       Q. -- with him, right?                            25   instructed to discontinue all communications with


                                                                           15 (Pages 57 to 60)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 16 of 38
                                                 EVI DIXON
                                            Page 61                                                    Page 63
 1   employees of Big Sky resort, correct?                  1       A. When was the first deposition?
 2       A. Correct.                                        2       Q. January 24.
 3       Q. And in December of 2018, Mr. Dixon was          3       A. 24, and this was?
 4   inviting you over to his house for a drink and some    4       Q. December.
 5   appetizers, correct?                                   5       A. December. Because it was postponed I
 6       A. Correct.                                        6   think. Was the first deposition postponed?
 7       Q. And these texts right here, about going         7       Q. So my question is, page E.Dixon 77
 8   over to Mr. Meyer's house for a drink and some         8   within Exhibit 94, these are text messages between
 9   appetizers, demonstrate that your first deposition     9   you and Mr. Meyer less than one month before your
10   testimony when you said you didn't have any texts     10   deposition in January of 2020, correct?
11   with Mr. Meyer about anything other than alpacas,     11       A. Right.
12   this shows that that was false testimony, doesn't     12       Q. And in fact, if you just go back through
13   it?                                                   13   the next few pages starting at E.Dixon 77, and then
14       A. Correct.                                       14   keep going through -- through page E.Dixon 83, keep
15          (Whereupon, Deposition                         15   going through E.Dixon 85, all the way up through
16           Exhibit Number 94 was                         16   E.Dixon 86, those are all your texts with Mr. Meyer
17           marked for identification.)                   17   in the month before your first deposition, right?
18       MR. McINTOSH: I'm going to next hand you          18       A. Yeah.
19   what I've marked as Exhibit 94.                       19       Q. In fact, you sent at least 48 texts back
20       MS. WALAS: Oh, what was -- are we just going      20   and forth between you and Mr. Meyer in the single
21   out of order?                                         21   month before your first deposition, didn't you?
22       THE WITNESS: 95, you have this? 95, 93, 94.       22       A. Correct.
23   BY MR. McINTOSH:                                      23       Q. And none of those texts are about
24       Q. Okay. So you now have in front of you          24   pictures of your alpaca, are they?
25   Exhibit 94?                                           25       A. No.


                                            Page 62                                                    Page 64
 1       A. Yep.                                            1        Q. So when you were asked on page 15 of
 2       Q. And Exhibit 94, these are your texts,           2   your deposition, "Did you have any written
 3   the texts between you and Mr. Meyer, correct?          3   correspondence either by e-mail, text, Facebook,
 4       A. Correct.                                        4   any method with Mr. Meyer," you answered "Probably
 5       Q. And these are blown up versions so we           5   thanking him for the pictures he took of my
 6   can actually read them, correct?                       6   alpacas."
 7       A. Yeah.                                           7           You were then asked "Anything else?"
 8       Q. And you did not produce these in                8   And you said "No," didn't you?
 9   response to the first subpoena, right?                 9        A. Yeah, because I was -- had the opinion
10       A. We already said that.                          10   that it was during my employment.
11       Q. So you agree that you did not produce --       11        Q. That was false testimony under oath,
12       A. Yes.                                           12   wasn't it?
13       Q. -- these in response to the subpoena?          13        A. I don't know if I can say it was false.
14          Go to page E.Dixon 77, and let me know         14   That makes me sound like I'm a liar. I'm not a
15   when you're done reviewing that page, please.         15   liar.
16       MS. WALAS: Did you say 77?                        16        Q. Well, you provided false deposition
17       MR. McINTOSH: Yes.                                17   testimony, didn't you?
18       THE WITNESS: Yep, I'm there.                      18        A. Not from my own truth.
19   BY MR. McINTOSH:                                      19        Q. The questions that we just looked at on
20       Q. Exhibit -- or excuse me, page E.Dixon 77       20   page 15 of your deposition didn't say, did you have
21   within Exhibit 94, these are texts between you and    21   any written correspondence with Mr. Meyer while you
22   Mr. Dixon [sic] less than one month before your       22   were employed by Big Sky, did it?
23   first deposition, correct?                            23        A. You asked me that before and I clarified
24       A. Mr. Meyer.                                     24   that my whole feeling and my truth was that it was
25       Q. Excuse me, I'm sorry, Mr. Meyer.               25   asked something else. And yes, if you put it this


                                                                           16 (Pages 61 to 64)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 17 of 38
                                                EVI DIXON
                                           Page 65                                                    Page 67
 1   way, then yes, I wasn't aware that this was all       1   obligation to produce any pictures of the accident
 2   important. I am not a legal expert.                   2   scene that he had?
 3       Q. Do you think you need to be a legal            3       A. No.
 4   expert to answer a question that says "Anything       4       Q. Did Mr. Meyer tell you not to delete any
 5   else"?                                                5   of the photographs?
 6       A. Yeah.                                          6       A. No.
 7       Q. What's confusing about that, when              7       Q. And these pictures show that if
 8   somebody says "Anything else"? How does that          8   Mr. Meyer was looking ahead of him, even just two
 9   confuse you?                                          9   turns ahead of him, he should have seen the Loop
10       A. It was not clear to me that anything          10   Road, right?
11   that John Meyer and I talked about after he hired    11       A. If he came down this way, yes.
12   me as an expert witness, that I had to provide all   12       Q. This picture shows that this accident,
13   this. It was only my understanding that -- because   13   Mr. Meyer's incident where he claimed that he went
14   that was the focus that I'm not talking to him       14   onto the cat track, was entirely his fault, doesn't
15   during my employment and I was certain that I        15   it?
16   didn't talk to him during my employment about his    16       A. Well, this picture was taken in 2020.
17   case.                                                17       Q. Okay. So if the scene of the -- strike
18       Q. Look at page 82 of -- excuse me, page         18   that.
19   E.Dixon 82 within Exhibit 94.                        19           So if you can see the Loop Road from up
20       A. (Witness complies.)                           20   close at the time of Mr. Meyer's accident, that
21       Q. That is the photograph that Trina sent        21   means that the incident was entirely Mr. Meyer's
22   to you, correct?                                     22   fault, doesn't it?
23       A. Yeah.                                         23       A. According to this picture in 2020. But
24       Q. And you sent that photograph to               24   the picture that he had from 2015, that probably
25   Mr. Meyer on -- when, January 20 of 2020; is that    25   one of my accident investigators took, looked


                                           Page 66                                                    Page 68
 1   correct? Excuse me, January 13 of 2020; is that       1   different. Snow conditions change.
 2   right?                                                2       Q. Look at Exhibit 29 in front of you.
 3       A. Correct.                                       3   Ms. Dixon, do you have Exhibit 29 in front of you?
 4       Q. And you said -- when you sent the              4       A. Yeah.
 5   picture to Mr. Meyer, you said "It's not really       5       Q. And Exhibit 29 is a photograph taken on
 6   what I wanted to see," right?                         6   December 11, 2015; right?
 7       A. Correct.                                       7       A. Yeah.
 8       Q. Because the picture did not support your       8       Q. And that's taken shortly after
 9   theory, did it?                                       9   Mr. Meyer's accident, correct?
10       A. Correct.                                      10       A. Correct.
11       Q. In fact, the picture shows that the Loop      11       Q. And this photograph shows, just like the
12   Road is still visible from up close, right?          12   photograph that Trina sent you, that the Loop Road
13       A. Yeah, that was in January 2020.               13   is visible from up close, correct?
14       Q. And you sent a number of -- you               14       A. Yeah.
15   specifically told Mr. Meyer that a number of         15       Q. And so Mr. Meyer, if he came down
16   pictures were taken, right?                          16   anywhere in the area shown in Exhibit 29, his ski
17       A. Correct.                                      17   wreck was entirely his fault; isn't that true?
18       Q. You said this picture is one of many,         18       A. I would say so, yes.
19   right?                                               19       Q. And in fact, you know looking at Exhibit
20       A. Correct.                                      20   29, that that is where Mr. Meyer came down because
21       Q. Did Mr. Meyer tell you he had an              21   you can see your log where he ended up, right?
22   obligation to produce any pictures?                  22       A. Correct.
23       A. That he was supposed to produce any           23       Q. And so to get to the log shown in
24   pictures?                                            24   Exhibit 29, he had to have come down from Highway
25       Q. Did Mr. Meyer tell you he had an              25   somewhere within Exhibit 29, correct?


                                                                          17 (Pages 65 to 68)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 18 of 38
                                                 EVI DIXON
                                            Page 69                                                    Page 71
 1        A. Yeah.                                          1   talked.
 2        Q. Go to page 83 of Exhibit 94, please.           2       Q. Go to page E.Dixon 85 within Exhibit 94.
 3   Let me know when you're there. Take your time          3       A. (Witness complies.)
 4   reviewing it, please.                                  4       Q. Are you there?
 5        A. Yeah.                                          5       A. Yeah.
 6        Q. And here you are texting back and forth        6       Q. And have you reviewed page E.Dixon 85?
 7   with Mr. Meyer about the witness that was recently     7       A. Um, yep.
 8   deposed in this case, Tom McMakin, right?              8       Q. And these are text messages you had with
 9        A. Yeah.                                          9   Mr. Meyer just days before your deposition on
10        Q. And -- well, first of all, you never          10   January 24, 2020; right?
11   reviewed Mr. Meyer's deposition transcript, right?    11       A. Correct.
12        A. I don't think I ever saw it.                  12       Q. So when you were testifying on January
13        Q. Okay. So you don't know what he said          13   24, 2020, you knew that you had had text messages
14   about his accident and about how it occurred in his   14   with Mr. Meyer within the past couple days,
15   deposition, do you?                                   15   correct?
16        A. I don't know what he said. I don't.           16       A. Correct.
17        Q. Right. I mean, you didn't review the          17       Q. 96.
18   transcript --                                         18       MS. WALAS: Ian, can we go ahead and take a
19        A. Yeah.                                         19   break?
20        Q. -- so you don't know what he said?            20       MR. McINTOSH: Sure, seeing how much I
21        A. Right.                                        21   screwed up the numbers.
22        Q. But here Mr. Meyer, in his text to you,       22       VIDEO TECHNICIAN: This ends Disc Number 1.
23   is texting you and telling you how he claims his      23   We're off the record. The time is 11:25.
24   incident occurred, right, at the bottom of page 83    24           (Whereupon, a brief
25   and the top of page 84?                               25            recess was taken.)


                                            Page 70                                                    Page 72
 1       A. Yep.                                            1       VIDEO TECHNICIAN: This starts Disc Number 2.
 2       Q. And then Mr. Meyer says "We'll see what         2   We're back on the record. The time is 11:31.
 3   the witness says," correct?                            3   BY MR. McINTOSH:
 4       A. Yeah.                                           4       Q. Ms. Dixon, we're back under oath and do
 5       Q. And that's on page E.Dixon 84 within            5   you understand that you are sworn to tell the truth
 6   Exhibit 94, right?                                     6   here?
 7       A. Yeah.                                           7       A. Yep.
 8       Q. And then he says "Not over text," do you        8       Q. During a break were you in the restroom
 9   see that?                                              9   with Ms. Walas?
10       A. Yeah.                                          10       A. Yes.
11       Q. Why did Mr. Meyer want to make a written       11       Q. And what did you discuss?
12   record of his communications with you?                12       A. I asked her if I'm going to go to
13       MS. WALAS: Objection, calls for speculation.      13   prison.
14       THE WITNESS: I have no idea. I can't be in        14       Q. Anything else?
15   his mind.                                             15       A. What if I'm going to start crying.
16   BY MR. McINTOSH:                                      16       Q. Anything else?
17       Q. What did you discuss with Mr. Meyer            17       A. How I'm doing.
18   after he said to you "Not over text"?                 18       Q. And what did she say in response to all
19       A. I don't remember.                              19   those questions?
20       Q. Well, what did you discuss with him            20       A. Answering the best that you can.
21   about the photograph that you sent him that shows     21       Q. What did she say in response to your
22   the Loop Road is visible from immediately above it?   22   question about am I going to go to prison?
23       A. I just sent him the photo. We haven't          23       A. No.
24   talked in several weeks on the phone. I even sent     24       Q. Anything else that you discussed with
25   the photo and he didn't respond. So no, we haven't    25   Ms. Walas during the break?


                                                                           18 (Pages 69 to 72)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 19 of 38
                                               EVI DIXON
                                           Page 73                                                   Page 75
 1       A. No.                                           1       Q. -- '19?
 2          (Whereupon, Deposition                        2       A. (Witness nods head.)
 3           Exhibit Number 96 was                        3       Q. And what did you believe was the reason
 4           marked for identification.)                  4   you were being asked not to come back to work at
 5   BY MR. McINTOSH:                                     5   Big Sky?
 6       Q. Exhibit 96 that has been placed in front      6       A. What did I believe?
 7   of you, those are your Facebook messages with        7       Q. Yes.
 8   Mr. Meyer; is that right?                            8       A. Because of my divorce from Bob and
 9       A. Looks like it, yep.                           9   everything that happened before that.
10       Q. And within 96 are numerous messages you      10       Q. And in fact, you posted some derogatory
11   had with Mr. Meyer while you were employed by Big   11   e-mails on a public Facebook page, correct?
12   Sky, right?                                         12       A. E-mails?
13       A. Yes.                                         13       Q. You posted on a public Facebook page,
14       Q. And in fact, as we see in Exhibit 96, in     14   you posted --
15   January of 2019, Mr. Meyer was asking to stop by    15       A. Yes.
16   your place, right?                                  16       Q. -- some derogatory things, didn't you?
17       A. Um, yes.                                     17       A. What's "derogatory" mean?
18       Q. If we look at page E.Dixon 94, we see a      18       Q. Mean, bad.
19   text from Mr. Meyer saying "I hope you're well      19       A. No, it wasn't mean or bad. It was the
20   today, are you around"?                             20   truth.
21       A. Yeah.                                        21       Q. What did you say on the Facebook post
22       Q. And this is in January of 2019, right?       22   that you made?
23       A. Correct.                                     23       A. I said about all the lies that I had to
24       Q. When you were employed by Big Sky,           24   suffer through and all what Bob didn't tell me
25   correct?                                            25   about his manhood, I don't know. Do I have to


                                           Page 74                                                   Page 76
 1      A. Correct.                                       1   really say that here? I mean there's Bob's boss
 2      Q. While you were a supervisor at Big Sky,        2   sitting here.
 3   right?                                               3        Q. Well, I want to know what you posted and
 4      A. Yeah.                                          4   why you believe your employment at Big Sky
 5      Q. And this is also just a couple months          5   terminated?
 6   before Mr. Meyer was deposed in April of 2019,       6        A. Because of that Facebook post.
 7   right?                                               7           (Whereupon, Deposition
 8      A. I don't know.                                  8            Exhibit Number 89 was
 9      Q. Well, if he was deposed in April of            9            marked for identification.)
10   2019, then this is just a couple months before,     10   BY MR. McINTOSH:
11   right?                                              11        Q. I'm going to hand you what I've marked
12      A. It's January 14. I don't know when his        12   as Exhibit 89. Let me know when you're done
13   deposition was.                                     13   reviewing Exhibit 89, please.
14      Q. And did Mr. Meyer stop by your place in       14        A. Yeah.
15   January of 2019?                                    15        Q. Are you done reviewing it?
16      A. I don't remember.                             16        A. Yeah.
17      Q. When did your employment with Big Sky         17        Q. Exhibit 89 is an e-mail exchange between
18   end?                                                18   you and Ryan Ayres, correct?
19      A. Well, it's a seasonal employment that         19        A. It's my e-mail that I sent to him and
20   ends in April after the season.                     20   underneath is -- that he told me that I'm not being
21      Q. When were you asked or informed that you      21   rehired.
22   would not be asked to come back?                    22        Q. Okay. So do you agree that Exhibit 89
23      A. Two weeks before the refresher.               23   is the e-mail exchange between you and Mr. Ayres
24      Q. In the fall of 2000- --                       24   when you were talking about your employment at Big
25      A. '19.                                          25   Sky ending?


                                                                         19 (Pages 73 to 76)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 20 of 38
                                                 EVI DIXON
                                            Page 77                                                    Page 79
 1        A. Yeah.                                          1       A. April 2019.
 2        Q. So does that seem like the correct date        2       Q. Earlier in this case you said that you
 3   to you when your employment ended, October 6, 2019?    3   were, quote, "surrounded by liars." Who were you
 4        A. Yeah.                                          4   referring to when you said that?
 5        Q. And then you told Mr. Ayres that I know        5       A. Earlier in this case?
 6   it's because of the post I did in June, right?         6       Q. Earlier in the deposition today.
 7        A. Yep.                                           7       A. Uh-huh. I was actually referring to
 8        Q. And what was the post you did in June?         8   Bob.
 9        A. The one that I just mentioned before.          9       Q. Anyone else?
10        Q. And what did you say in that post?            10       A. Yeah. My granddaughter's mother. There
11        A. That's what I just said.                      11   was lots of lying around me.
12        Q. What sort of insults? How were you            12       Q. Do you believe Mr. Meyer has been
13   being insulted?                                       13   truthful in his dealings with you?
14        A. Because somebody -- several people asked      14       A. I hope so.
15   me if I'm a lesbian.                                  15       Q. Do you believe he's been truthful about
16        Q. And you took that to be an insult?            16   his ski wreck?
17        A. Yes.                                          17       A. I have to believe that. But you never
18        Q. Did you share your user name and              18   know who is not truthful and who, I mean. You have
19   password when you gave Mr. Meyer your Big Sky         19   to discover that time by time.
20   laptop computer?                                      20       Q. Let's take a short break and then I
21        A. No.                                           21   think I'm probably done.
22        Q. Did you share your user name and              22       VIDEO TECHNICIAN: We are now going off the
23   password with anyone?                                 23   record. The time is 11:41.
24        A. No.                                           24          (Whereupon, a brief
25        Q. Did you ever e-mail Mr. Meyer from your       25           recess was taken.)


                                            Page 78                                                    Page 80
 1   Big Sky laptop?                                        1        VIDEO TECHNICIAN: We're now back on the
 2       A. I don't remember. Probably when I sent          2   record. The time is 11:44.
 3   him the yellow card. That must have come from the      3   BY MR. McINTOSH:
 4   Big Sky laptop.                                        4        Q. Ms. Dixon, just a couple more questions.
 5       Q. Do you recall any other e-mails with            5           First of all, do you understand you are
 6   Mr. Meyer other than e-mailing him the yellow card?    6   still under oath?
 7       A. I don't recall any other e-mails, no.           7        A. I do.
 8       Q. Have you used any other e-mail address          8        Q. And what does that mean to you to be
 9   or e-mail addresses when communicating with            9   under oath?
10   Mr. Meyer?                                            10        A. Answer as truthfully as I can get.
11       A. I have my own e-mail addresses, a little       11        Q. The Big Sky laptop that you gave to
12   Apple tech and gmail.                                 12   Mr. Meyer to provide to us when you received the
13       Q. What are your e-mail addresses?                13   first subpoena, do you recall doing that?
14       A. Evidixon@littleappletech.com and               14        A. Yeah.
15   evidixon@gmail.com.                                   15        Q. Why did you still have that laptop?
16       Q. Did you say evidixon@littleappletech.com       16        A. Because I always kept it over the summer
17   and evidixon@gmail.com?                               17   because I was always asked a question throughout
18       A. Correct.                                       18   the summer.
19       Q. Are those the only e-mail addresses you        19        Q. Did you delete anything from the Big Sky
20   have used?                                            20   laptop that Mr. Meyer produced?
21       A. Well, then I had Big Sky's e-mail              21        A. No, I don't think so.
22   address, edixon@bigskyresort.com. I can't get to      22        Q. What do you mean you don't think so?
23   that anymore.                                         23        A. I might have. I mean, I went through my
24       Q. When did you stop being able to use your       24   e-mail addresses during the seasons and deleted
25   edixon@bigsky e-mail address?                         25   e-mails because they always kept telling me e-mails


                                                                          20 (Pages 77 to 80)
                            BRIDGER COURT REPORTERS, INC.
                                    (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 21 of 38
                                                EVI DIXON
                                           Page 81                                                   Page 83
 1   are full and delete some. So I might have deleted    1   were asked of you while giving deposition testimony
 2   some e-mails that I got, but I don't think so.       2   in this case?
 3       Q. Did you intentionally delete your             3       A. I think I understood them all. If I
 4   e-mails with Mr. Meyer from that laptop?             4   didn't, I guess I was asked again.
 5       A. Well, as I said, I don't remember             5       Q. And when answering a question, is it
 6   anything, deleting any specific e-mails. I just      6   subject to your understanding of the question how
 7   created more space in the outbox or inbox.           7   you give an answer?
 8       Q. So you don't remember one way or another      8       MR. McINTOSH: Objection, leading.
 9   whether you deleted your e-mails with Mr. Meyer?     9       THE WITNESS: Yes.
10       A. Definitely not last summer because I         10   BY MS. WALAS:
11   didn't get access to my -- I didn't even open my    11       Q. And prior to your first deposition,
12   computer up, so I never tried if I could still      12   January 24th, you received a subpoena, correct?
13   access it.                                          13       A. Yeah.
14       Q. Had you deleted e-mails with Mr. Meyer       14       Q. And did you understand what you were
15   before last summer, before the summer of 2019?      15   supposed to produce after you got that subpoena?
16       A. I don't think so. I don't know. I            16       A. Possibly not, because I didn't produce
17   don't know.                                         17   what I was supposed to produce but I -- I thought
18       Q. That's all the questions I have right        18   it was concerning during my employment. I -- and I
19   now. Thank you.                                     19   didn't take it too serious I guess. I'm not a
20       A. Uh-huh.                                      20   legal person.
21                                                       21       Q. Okay. And after your first deposition
22              EXAMINATION                              22   on January 24th, did you understand better what you
23   BY MS. WALAS:                                       23   were supposed to have produced?
24      Q. I'm just going to ask a few follow-up,        24       A. Yeah.
25   Ms. Dixon.                                          25       Q. And is that why you were able to produce


                                           Page 82                                                   Page 84
 1          You were asked about lying in your            1   more documentation after that deposition?
 2   previous deposition, do you remember that?           2       A. Yes.
 3       A. I was asked about lying?                      3       Q. Okay. And you were shown Exhibit 91, if
 4       Q. Yes.                                          4   you want to grab that.
 5       A. Yes, uh-huh.                                  5       A. Yeah.
 6       Q. Okay. And have you knowingly made             6       Q. And you were asked about E.Dixon 1, a
 7   any false statements during your January 24th        7   letter from Mr. Meyer, correct?
 8   deposition?                                          8       A. Correct.
 9       A. No.                                           9       Q. And what's the date of that letter?
10       Q. Have you made any knowingly false            10       A. December 11, 2019.
11   statements today?                                   11       Q. Okay. And the Exhibit 91 in front of
12       A. No.                                          12   you, if you can take a look at that and do you know
13       Q. Have you tried to hide anything when         13   if any of the documents produced in there are from
14   giving testimony in this case?                      14   before December 11th, 2019?
15       A. No.                                          15       A. Um, I don't think so.
16       Q. Have you tried to hide anything when         16       MR. McINTOSH: I'm going to object. The
17   responding to subpoenas in this case?               17   records speak for themselves.
18       A. No.                                          18       THE WITNESS: I think it's all after. Yes,
19       Q. Have you done your best in answering         19   this is December, February, yeah. No. Um, we are
20   your questions when giving testimony?               20   going back to the e-mails here, January. August
21       A. Yes.                                         21   3rd, 2016 is one, a governor letter, a letter from
22       Q. Or have you done your best at answering      22   John Meyer to the governor.
23   questions?                                          23   BY MS. WALAS:
24       A. I hope so. I believe so.                     24       Q. And which Bates Stamp Number is that?
25       Q. And have you understood questions that       25       A. That is E.Dixon 32 continuing on 33 and


                                                                         21 (Pages 81 to 84)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 22 of 38
                                                 EVI DIXON
                                            Page 85                                                   Page 87
 1   we're back to after this December 11th, again,         1       Q. And you were asked about some text
 2   February, in February. I think we -- besides this      2   messages on E.Dixon 66 from December of 2018?
 3   one is before and everything else is after.            3       A. Uh-huh.
 4       Q. Okay. So following up, everything               4       Q. Do you recall that questioning?
 5   produced after your first deposition appears to be     5       A. Yeah.
 6   correspondence dated after December 11th, except       6       Q. Okay. And did you go to the party
 7   for E.Dixon 32 to, I believe you said, 36?             7   Mr. Meyer invited you to?
 8       A. Uh-huh.                                         8       A. If that was the get-together in the
 9       Q. And if you'll go ahead and take a look          9   canyon at their old house, then yes, I was there.
10   at E.Dixon 32 and that e-mail exchange from August    10       Q. Do you recall if -- when that party was
11   4th, 2016.                                            11   at the house in the old canyon?
12       A. Uh-huh. That wasn't to me. It                  12       A. It was -- well, according to these text
13   was -- it says "Dear Governor Bullock."               13   messages, some appetizers, December -- in December
14       Q. So in your opinion, did this e-mail            14   2018.
15   exchange have anything to do with the lawsuit?        15       Q. Okay. And if you turn to the next page
16       MR. McINTOSH: Objection, calls for opinion.       16   E.Dixon 67.
17       THE WITNESS: No, he's writing about his           17       A. Yeah.
18   mother and women's wages. I don't even remember       18       Q. What did you tell him at the top of that
19   that e-mail.                                          19   page?
20   BY MS. WALAS:                                         20       A. "I got home just now and still have to
21       Q. Okay. So that e-mail hasn't influenced         21   feed my alpacas. Then up at 4 am again tomorrow
22   any of the opinions you have given in this case or    22   morning. Hopefully some other time. Have a great
23   the testimony you've given?                           23   evening!"
24       A. No.                                            24       Q. Okay. So looking at that text message,
25       Q. Okay. Would you go ahead and take a            25   it appears that you didn't go to their home in


                                            Page 86                                                   Page 88
 1   look at Exhibit 93 that you were given.                1   December of 2018 but there may have been another
 2       A. Okay.                                           2   instance?
 3       Q. And what are these screen shots of?             3       MR. McINTOSH: Objection, leading and
 4       A. These are text messages.                        4   hearsay.
 5       Q. Okay. And looking at E.Dixon 63 on              5       THE WITNESS: Yeah, I was at their home once
 6   Exhibit 93, how did this text message string begin?    6   and just had dinner with another -- there was
 7       A. It says, "Evi, John Meyer here.                 7   another person there and then Amanda and John.
 8   Elections are tomorrow and I'm running for             8   BY MS. WALAS:
 9   congress. Please vote. Big hug!"                       9       Q. Okay. And you were asked about recent
10       Q. And did you respond to that text               10   photos taken by Trina, correct?
11   message?                                              11       A. Yeah.
12       A. I said, "I can't. I am Austrian. I             12       Q. And when were those photos taken?
13   will vote energetically."                             13       A. In January --
14       Q. Okay. And did you and Mr. Meyer                14       Q. Of?
15   continue to have a conversation after that?           15       A. -- 2020.
16       A. The next one is in October 2018. That          16       Q. Okay. And did the photo you got in 2020
17   was several months later.                             17   look the same as the photo you had seen from 2015
18       Q. Okay. And you were asked about some            18   that you based your affidavit on?
19   exchanges on the next page, E.Dixon 64, correct?      19       A. The one that we -- I based the affidavit
20       A. Yeah. I was asked for a new hat.               20   on looked different than the one from Trina.
21       Q. Okay. And when Mr. Meyer brought up the        21       Q. Okay. If you'll go ahead and go to
22   lawsuit, what did you tell him?                       22   Exhibit 91, page E.Dixon 15.
23       A. "I got the order from Big Sky lawyer: I        23       A. Uh-huh. Uh-huh.
24   am not allowed to talk to you about this anymore!     24       Q. Do you recall being asked about the
25   Sorry!"                                               25   first section starting with "It was the duty of


                                                                          22 (Pages 85 to 88)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 23 of 38
                                                 EVI DIXON
                                            Page 89                                                    Page 91
 1   Mr. Meyer"?                                            1       A. Yes.
 2        A. Yeah.                                          2       Q. And do you know -- who did you meet with
 3        Q. And you were asked to read what you had        3   the day before your deposition?
 4   written underneath the bold print, correct?            4       A. With you.
 5        A. Uh-huh.                                        5       Q. Okay. And do you know if I asked
 6        Q. And what portion of that were you asked        6   Mr. Meyer to set up that meeting for me?
 7   about?                                                 7       A. Yes.
 8        A. Oh, I don't know if I read this or had         8       Q. Now you were asked if you've reviewed
 9   to read this but, Ian asked me if I think that         9   Mr. Meyer's deposition testimony, correct?
10   Mr. Meyer's responsible for his own -- for his own    10       A. Yeah.
11   fall or accident, I don't know.                       11       Q. And you have not, correct?
12        Q. And what did you say?                         12       A. Yeah.
13        MR. McINTOSH: Objection. The document            13       Q. Have you had any conversations with
14   speaks for itself, hearsay.                           14   Mr. Meyer about this accident and what he recalls
15   BY MS. WALAS:                                         15   happened?
16        Q. Well, you wrote this document, correct?       16       A. Before my first deposition?
17        A. So the bold print is from the Mr. P,          17       Q. Yes.
18   Petrozzi or however you say his name, and I wrote     18       A. Yeah.
19   underneath.                                           19       Q. And did those conversations with
20        Q. Okay. And what did you write?                 20   Mr. Meyer influence the opinions you gave in this
21        MR. McINTOSH: Objection. Hold on.                21   case?
22   Objection; undisclosed expert opinion, hearsay, and   22       A. No.
23   the document speaks for itself.                       23       Q. And you were also asked about your
24        MS. WALAS: You can answer.                       24   employment with Big Sky ending?
25        THE WITNESS: So I can read? Should I read        25       A. Yeah.


                                            Page 90                                                    Page 92
 1   what I said? "Yes skiers are responsible for their     1        Q. And what was your reasoning again that
 2   own safety! Not repeating the statement of 'what       2   you believe that your employment ended with Big
 3   was there to be seen' et cetera. If he would have      3   Sky?
 4   seen the cat track he would not have been fallen       4        A. Because I posted on Facebook about what
 5   over it. It is not the case that Mr. Meyer was         5   my husband did to me.
 6   skiing totally out of control or sliding down the      6        Q. Okay. And were you hurt by what
 7   slope. He was just skiing and probably did not see     7   happened in your marriage with Bob?
 8   the cat track."                                        8        A. Very.
 9       Q. Okay. And when you were asked about             9        Q. And was that post reflective of that?
10   that earlier in your deposition, you were only        10        A. I posted it because I was tired of lying
11   asked about the first part of your statement there,   11   for him, and as soon as I knew all the lies, which
12   correct?                                              12   was early in our marriage, I was already working in
13       A. Uh-huh, yes.                                   13   Big Sky and I covered it up for him out of respect
14       Q. Okay. Go ahead and turn to what's been         14   to him and it hurt.
15   marked -- what's E.Dixon 19 in that same document.    15        Q. And if I remember correctly from your
16       A. (Witness complies.)                            16   first deposition, have you and Bob reconciled in
17       Q. And do you recall being asked questions        17   terms of are on a friendly basis?
18   about the statement you made at the top of that       18        A. Well, I'm a friendly person so I'm
19   page about 200 feet above?                            19   talking to him as a normal human being. We
20       A. (Witness shakes head.)                         20   still -- we got divorced in October and there's
21       Q. You don't recall being asked about that?       21   still some paperwork that needed to be exchanged
22       A. No.                                            22   and I have a granddaughter that he loves. It's his
23       Q. Okay. If you'd go ahead and turn to            23   step granddaughter and so we went out for dinner
24   E.Dixon 30, do you recall being asked about a         24   the other day. I think we are pretty civil.
25   meeting set up before your deposition?                25        Q. Okay. And so your divorce with Bob,


                                                                          23 (Pages 89 to 92)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 24 of 38
                                                EVI DIXON
                                           Page 93                                                  Page 95
 1   does that influence your testimony here?              1   Facebook, between the date of his accident in
 2       A. No, I can -- no.                               2   December of 2015 and December of 2019?
 3       Q. And did not being rehired at Big Sky           3       A. I don't know. Let's count them.
 4   influence the conclusions and opinions you gave in    4       Q. Hundreds?
 5   this case?                                            5       A. Well, I have not counted the messages.
 6       A. No.                                            6       Q. And have you produced all of
 7       Q. And I believe you were asked at the very       7   your -- have you now produced all of your text
 8   beginning of your deposition about Facebook           8   messages with Mr. Meyer?
 9   messages and text messages and things such as that    9       A. Yes.
10   and you mentioned a birthday message?                10       Q. Have you now produced all of your
11       A. Yeah.                                         11   e-mails with Mr. Meyer?
12       Q. And you said you have that on your            12       A. Yes.
13   phone?                                               13       Q. And when you responded to the subpoena,
14       A. Yeah.                                         14   the first subpoena that you received, you were
15       Q. And if you'll go ahead -- and since it        15   working with Mr. Meyer and he was helping you
16   wasn't produced, we'll go ahead and read it into     16   respond, right?
17   the record.                                          17       A. We had communication.
18       MR. McINTOSH: Okay.                              18       Q. About the subpoena, right?
19       THE WITNESS: I said, "Happy Birthday, John.      19       A. Yeah, uh-huh.
20   Hope you will be celebrated. How are you?"           20       Q. And he's a lawyer, right?
21   BY MS. WALAS:                                        21       A. Yeah.
22       Q. And did he respond?                           22       MR. McINTOSH: That's all I have. Thank you,
23       A. He did respond. He says, "Hi Evi.             23   Ms. Dixon.
24   Thank you for the Birthday wishes. I'm doing well.   24       THE WITNESS: Uh-huh.
25   The babies ensure [sic], I don't get much sleep.     25       MS. WALAS: I don't have anything else. I


                                           Page 94                                                  Page 96
 1   But if that is my biggest complaint, I'm in good      1   just shook my head.
 2   shape. Let's chat tomorrow afternoon. Don't           2       VIDEO TECHNICIAN: This now ends the
 3   forget you can never go wrong with the truth."        3   deposition. The time is 12:06 p.m.
 4       Q. And have you spoken to Mr. Meyer since         4
 5   you had that conversation?                            5            (Whereupon, the taking
 6       A. No.                                            6             of this videotaped deposition
 7       MS. WALAS: I don't have anything further.         7             was concluded at 12:06 p.m.)
 8                RE-EXAMINATION                           8
 9   BY MR. McINTOSH:                                      9
10       Q. Ms. Dixon, are those all your                 10              SIGNATURE WAIVED
11   communications with Mr. Meyer that you've sent       11
12   recently?                                            12
13       A. On my phone?                                  13             * * * * * * * *
14       Q. Yes.                                          14
15       A. That I sent since October 20, 2019,           15
16   there is one and then the next one is a happy        16
17   birthday message.                                    17
18       Q. Can I review those to make sure they've       18
19   all been produced?                                   19
20       A. Sure.                                         20
21       Q. And what you're showing me are your           21
22   messages with Mr. Meyer on Facebook, correct?        22
23       A. Those are on Facebook, yes.                   23
24       Q. How many communications did you have          24
25   with Mr. Meyer, whether by text, e-mail or           25


                                                                         24 (Pages 93 to 96)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 25 of 38
                                                 EVI DIXON
                                            Page 97
 1              CERTIFICATE
 2   STATE OF MONTANA )
 3                  ) ss.
 4   COUNTY OF GALLATIN )
 5           I, Marla Jeske, Court Reporter - Notary
 6   Public, CSR, in and for the County of Gallatin,
 7   State of Montana, do hereby certify:
 8           That the witness in the foregoing
 9   deposition was by me first duly sworn to testify
10   the truth, the whole truth and nothing but the
11   truth in the foregoing cause; that the deposition
12   was then taken before me at the time and place
13   herein named; that the deposition was reported by
14   me in shorthand and later transcribed into
15   typewriting under my direction, and the foregoing
16   pages contain a true record of the testimony of the
17   witness, all done to the best of my skill and
18   ability.
19           IN WITNESS WHEREOF, I have hereunto set
20   my hand and affixed my notarial seal this ____ day
21   of __________________, 2020.
22           ______________________________________
23           Notary Public for the State of Montana
24           residing at: Bozeman
25           My commission expires: February 04, 2023




                                                             25 (Page 97)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 26 of 38
                                       EVI DIXON
                                                                                  Page 98

        A          allows 14:3,5,7      51:3,14,24         2:12 4:14           15:11,14,24
a.m 1:20 4:16      alpaca 63:24         54:7 68:16        aware 30:19,21       16:5 23:17
ability 97:18      alpacas 6:24       areas 20:19,22       31:1,5 57:20        24:3,9 27:20
able 78:24 83:25     10:11 15:2         53:9,24 54:1       65:1                28:9,15,21,22
access 81:11,13      24:16 30:18      asked 5:18 6:16     Ayres 3:8 76:18      28:24 32:5,6
accident 8:13        61:11 64:6         7:22 8:9,20 9:1    76:23 77:5          35:1 39:20
  9:7 10:5 11:4      87:21              9:5,8 10:7,18                          52:4 55:22
                   Amanda 88:7          12:12 13:15              B             56:6,11,21
  17:14,15,15,17
  17:23 18:20      ambiguous            14:10 15:4        B 3:4                57:15,19 59:24
  20:4,5,15          16:22,25 17:1      16:8 18:2         babies 18:11         60:2 61:1
  24:12 30:23,23   Annotated 3:10       20:13,16 23:13     93:25               64:22 73:11,24
  47:1 51:24       answer 8:11          23:16,24 24:5     back 14:12           74:2,17 75:5
  54:8 67:1,12       9:10 10:10,13      24:15 25:8,13      23:20 29:19         76:4,24 77:19
  67:20,25 68:9      11:12 12:20        25:18 26:2,4       33:12 41:21         78:1,4,21
  69:14 89:11        14:2 31:16         29:14 32:9         43:15,17 46:19      80:11,19 86:9
  91:14 95:1         32:9,16 35:10      35:9 36:11,24      47:9 56:9 57:1      86:23 91:24
accurate 7:23,25     35:21 39:12        38:6 39:4          59:15 63:12,19      92:2,13 93:3
acting 16:18         45:15,16 65:4      45:21 50:22,25     69:6 72:2,4       biggest 94:1
  29:16 37:11        80:10 83:7         55:9,17 56:12      74:22 75:4        birthday 36:15
address 43:20        89:24              56:14 64:1,7       80:1 84:20          36:17 37:7,8
  46:8,12 78:8     answered 12:23       64:23,25 72:12     85:1                93:10,19,24
  78:22,25           12:25 14:22,25     74:21,22 75:4     bad 75:18,19         94:17
addresses 13:5       24:23 39:10        77:14 80:17       barely 54:10       blown 62:5
  58:5 59:10,13      64:4               82:1,3 83:1,4     based 88:18,19     Bob 75:8,24
  78:9,11,13,19    answering 14:10      84:6 86:18,20     basis 92:17          79:8 92:7,16
  80:24              23:13 35:6,8       87:1 88:9,24      Bates 3:17,19,24     92:25
admit 10:21          72:20 82:19,22     89:3,6,9 90:9      84:24             Bob's 76:1
  13:8               83:5               90:11,17,21,24    beginning 1:19     bold 52:12 89:4
affidavit 47:18    anymore 58:11        91:5,8,23 93:7     93:8                89:17
  47:25 88:18,19     58:20,22 78:23   asking 12:21        behalf 2:2,8       boss 76:1
affixed 97:20        86:24              16:18 31:24        16:19 29:17       bottom 69:24
afternoon 94:2     APPEARAN...          33:12 35:7         37:11             Box 2:5,12
agree 17:4 23:9      2:1                42:19,24 45:1     beings 31:4        Bozeman 1:18
  34:4,16 41:9     appearing 1:16       45:18 50:2        believe 25:6         2:6,13 4:14
  52:16 53:21        2:2,8              73:15              37:4,6 75:3,6       97:24
  54:3 60:13       appears 85:5       assisted 30:12       76:4 79:12,15     break 71:19
  62:11 76:22        87:25              34:20 35:12,12     79:17 82:24         72:8,25 79:20
agreeable 5:15     appetizers 61:5    ATTORNEY             85:7 92:2 93:7    Breean 2:4 3:3
agreed 5:5           61:9 87:13         2:2               best 72:20 82:19     4:21 17:9 36:6
ahead 67:8,9       Apple 78:12        attorneys 2:8        82:22 97:17         37:2
  71:18 85:9,25    April 3:15 39:11     4:19              better 83:22       breean@wala...
  88:21 90:14,23     39:18,25 40:3    August 84:20        beyond 12:4,7        2:6
  93:15,16           40:25 74:6,9       85:10              12:10,11,18,24    Bridger 4:17
allowed 23:17        74:20 79:1       Austria 37:23       Big 1:8 2:9 4:8    brief 32:15
  58:9,19 86:24    area 20:11,14,17   Austrian 86:12       4:23 6:21 8:17      71:24 79:24
                     49:15 50:23      Avenue 1:18          9:19 10:17        bring 32:3 34:24

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 27 of 38
                                       EVI DIXON
                                                                                   Page 99

broader 24:14     clear 11:2 14:18      28:9,15,19          41:16,17,19,21    course 5:14 9:17
brought 18:13       17:4,5,7 18:1       30:25 33:5          42:8 43:20        court 1:1,21
 32:5,6 86:21       31:8,9 65:10        77:20 81:12         44:4 46:6,9,10      4:10,16,17
Brown 4:18        close 49:8 66:12    concern 20:10         47:12 48:23         26:19 30:21
Bullock 85:13       67:20 68:13         34:1,2              50:23 52:14,15      97:5
business 18:12    closer 48:18        concerning            54:25 55:1        cover 11:9,10
busy 18:17        Code 3:10             17:23 23:19         56:2 57:4,5,13    covered 12:16
Butte 1:3 4:11    come 68:24            83:18               58:2,12 59:22       12:17 37:6
                    74:22 75:4        concluded 96:7        59:23,25 60:3       92:13
         C          78:3              conclusion 23:2       60:4 61:1,2,5,6   craniosacral
C 97:1,1          coming 46:1         conclusions 93:4      61:14 62:3,4,6      16:6 18:11
called 5:2        commanded           conditions 68:1       62:23 63:10,22      30:18 31:3
calls 23:1 35:17    16:13             confuse 65:9          65:22 66:1,3,7    created 81:7
  70:13 85:16     commission          confusing 10:25       66:10,17,20       criminal 37:18
canyon 87:9,11      97:25               65:7                68:9,10,13,22     Crowley 1:17
card 78:3,6       commits 22:22       congress 86:9         68:25 70:3          2:11 4:13
case 4:8 6:21 7:2 communicate         conscious 23:13       71:11,15,16       crying 72:15
  7:5 35:13 38:2    21:20 39:7,16     consciousness         73:23,25 74:1     CSR 1:22 97:6
  40:22 47:14       55:22 56:6,10       14:3,4,7            75:11 76:18       Currentness
  51:1 59:3         56:16,20          consideration         77:2 78:18          3:11
  65:17 69:8      communicated          10:15               83:12 84:7,8
  79:2,5 82:14      41:10,12,15       contain 97:16         86:19 88:10              D
  82:17 83:2      communicating       contend 23:10         89:4,16 90:12     D 3:1,4
  85:22 90:5        39:18 78:9          44:21,23            91:9,11 94:22     date 4:15 56:18
  91:21 93:5      communication       continue 86:15      correctly 22:25      60:16 77:2
cat 67:14 90:4,8    6:19 7:2 9:2,19   continued 40:15       23:4 38:19         84:9 95:1
cause 1:7 4:9       10:4 31:2,3,3     continuing            48:22 92:15       dated 3:8,15,22
  97:11             39:21 45:2          84:25             correspondence       85:6
celebrated          46:2 95:17        control 53:2          9:6 10:8 14:14    day 1:19 25:17
  93:20           communicatio...       90:6                16:17 17:1,2,7     33:24 55:6
certain 52:2        6:17,23 8:17      conversation          23:25 25:9,14      91:3 92:24
  65:15             9:18 11:3           12:9 18:5,6         25:19,23 26:3      97:20
certainly 5:22      15:23 16:3          32:15 86:15         26:5 28:19        days 25:15 71:9
certify 97:7        30:10 46:8,15       94:5                29:15 31:7         71:14
cetera 90:3         51:8 57:11        conversations         33:11,20 36:20    dealing 31:10,12
Challenger          58:23 59:2          11:22 18:14         36:24 37:10       dealings 79:13
  54:11             60:25 70:12         91:13,19            64:3,21 85:6      Dear 85:13
change 68:1         94:11,24          copy 7:6 26:17      cottonwoodla...     December 3:22
chat 94:2         complaint 94:1      correct 6:4,5 9:8     57:4               34:13,15 52:21
chose 12:2        complies 52:10        11:14 15:2,3      count 7:14 95:3      54:8 59:22,25
citizen 37:20,22    53:5 54:13          15:10 24:6,7      counted 95:5         60:3,17 61:3
civil 1:20 92:24    55:3,25 57:2        24:10,12,13,17    country 37:22        63:4,5 68:6
claimed 57:24       65:20 71:3          25:9,10 27:5,6    County 97:4,6        84:10,14,19
  67:13             90:16               27:9,10,15,16     couple 59:15         85:1,6 87:2,13
claims 69:23      comply 8:10           28:6,7 29:5         71:14 74:5,10      87:13 88:1
clarified 64:23   computer 27:19        33:14 37:20,21      80:4               95:2,2


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 28 of 38
                                       EVI DIXON
                                                                              Page 100

decreases 48:19      84:1 85:5          4:7 5:1,6,9 6:3  59:13 64:3       E.Dixon063
defendant 1:9        90:10,25 91:3      10:2 18:1 21:7   76:17,19,23        3:17
 1:16 2:9 4:9,23     91:9,16 92:16      22:6,10,14       77:25 78:8,9     E.Dixon068
definitely 53:7      93:8 96:3,6        26:21 27:4       78:11,13,19,21     3:18
 53:22 81:10         97:9,11,13         29:25 32:8       78:25 80:24      E.Dixon069
delete 51:13       depression           33:10 34:5       85:10,14,19,21     3:20
 67:4 80:19          48:19              35:6 39:7,23     94:25            E.Dixon087
 81:1,3            derogatory           40:10,20 42:17 e-mailing 78:6       3:20
deleted 51:12        75:10,16,17        42:22 43:4,23 e-mails 3:16,19     E.Dixon088
 52:6,7,8 80:24    despite 30:12        45:4,8 50:2,13   3:23 16:12,17      3:24
 81:1,9,14         different 10:23      56:19 61:3       26:18 27:13      E.Dixon99 3:25
deleting 81:6        17:21 44:1,2,2     62:22 68:3       29:15 30:17      earlier 79:2,5,6
demonstrate          68:1 88:20         72:4 80:4        31:7 32:23         90:10
 61:9              differently 5:19     81:25 94:10      36:3,25 39:24    early 92:12
denied 13:3,4      dinner 40:22         95:23            40:4,16,18       edixon@bigsky
deposed 6:7          88:6 92:23       document 22:13     41:23 42:10,12     78:25
 40:25 69:8        direct 14:18         56:13,15 89:13   42:18,19,24      edixon@bigsk...
 74:6,9            directed 17:6        89:16,23 90:15   43:1,2,4,13,23     78:22
deposition 1:11    direction 97:15    documentation      43:25 44:2,9     either 10:8
 1:15 3:7,15 4:7   directly 16:8,16     84:1             46:25 57:3         13:20 14:14
 4:12 5:6,9,13       46:1             documents 3:12     75:11,12 78:5      23:25 64:3
 5:18,21,23,24     director 20:21       5:8,11,12,21     78:7 80:25,25    Elections 86:8
 6:11,14 7:7,16    Disc 71:22 72:1      12:5,14,16       81:2,4,6,9,14    Emerson 42:7
 7:18 8:6,23       discontinue          27:7,13 28:22    84:20 95:11        42:15 46:23
 10:2,7 12:8,10      60:25              28:24 30:1,7    E.Dixon 5:12,13   employed 15:24
 12:18 13:3,13     discover 79:19       34:6 84:13       41:22 42:2,3,3     16:5 24:3
 13:24 14:12       discuss 17:11,19   doing 13:8 36:11   42:12 43:6,7       57:15 59:24
 15:8 17:12,20       20:3 70:17,20      72:17 80:13      43:16,24 44:3      64:22 73:11,24
 17:24 18:21,22      72:11              93:24            44:6,23 45:4,9   employee 39:20
 19:16,23 20:4     discussed 17:14    drink 61:4,8       45:18 46:22      employees 61:1
 21:23 23:7,20       17:15 18:2,10    duly 5:2 97:9      47:6 48:4,12     employment
 25:7 26:10          18:11,12,12      duty 88:25         48:25 52:9         6:21 9:18
 27:9 35:25          20:9 21:13                          53:4 54:12         10:16 15:11,14
 36:2,10,12,14       72:24                    E          55:2,24 56:1,5     23:16,18 64:10
 37:1,25 38:3,9    disobey 14:5       E 3:1,4,4,4,4      59:16 62:14,20     65:15,16 74:17
 38:23,24 41:5     distance 48:20       97:1,1           63:7,13,14,15      74:19 76:4,24
 55:6,7,10,11        49:11            e-mail 3:8 5:15    63:16 65:19        77:3 83:18
 55:14,18 60:5     District 1:1,2       10:8 13:5,9      70:5 71:2,6        91:24 92:2
 61:9,15 62:23       4:10,11            14:14 23:25      73:18 84:6,25    ended 68:21
 63:1,6,10,17      Division 1:3         26:25 27:1       85:7,10 86:5       77:3 92:2
 63:21 64:2,16       4:11               29:8,10,12       86:19 87:2,16    ends 71:22
 64:20 69:11,15    divorce 75:8         31:23 41:15      88:22 90:15,24     74:20 96:2
 71:9 73:2           92:25              42:5,6,21 43:6 E.Dixon001         energetically
 74:13 76:7        divorced 92:20       46:7,12,23       3:13               86:13
 79:6 82:2,8       Dixon 1:12,15        47:9 55:4 57:9 E.Dixon060         English 22:12
 83:1,11,21          3:2,8,16,19,23     58:4,5 59:9,10   3:13             ensure 93:25

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 29 of 38
                                        EVI DIXON
                                                                                Page 101

entirely 67:14        26:11,15 27:5     75:10              48:10,12 53:6      87:8
  67:21 68:17         27:17 29:1,2,4 fail 26:3             53:12 54:14      getting 12:10,17
Esq 2:4,10,11         29:19,20 31:11 failed 8:21 16:19     55:7,11,14         56:14
  3:3,3               38:10,14,19,20    46:15              61:9 62:9,23     give 7:23,25
et 90:3               38:22 41:4,6   fall 74:24 89:11      63:1,6,17,21       25:8 36:21
evening 87:23         41:22 42:2,18  fallen 90:4           69:10 80:5,13      50:9,12 83:7
Evi 1:12,15 3:2       42:25 43:6     false 6:13,25         83:11,21 85:5    given 12:8 85:22
  3:8,16,19,23        46:5,7,14,14      13:23 14:1         88:25 90:11        85:23 86:1
  4:7 5:1,6 86:7      46:19 57:1,3      21:6 22:24         91:16 92:16      giving 82:14,20
  93:23               57:11 59:15       23:6,9 30:5,6      95:14 97:9         83:1
evidence 13:11        60:6,10,11,13     30:13 34:7,10    Fleck 1:17 2:11    gmail 78:12
  50:25               60:22 61:16,19    34:17,18,20        4:13             go 10:20 12:20
evidixon@gm...        61:25 62:2,20     35:15 39:15      focus 65:14          13:1 14:12
  78:15,17            62:21 63:8        49:1,2,12        follow-up 81:24      19:19 20:22
evidixon@littl...     65:19 68:2,3,5    61:12 64:11,13   following 4:1        21:17 22:20
  78:14,16            68:16,19,24,25    64:16 82:7,10      45:20 85:4         23:20 42:1
exact 26:5            69:2 70:6 71:2 falsely 24:24       follows 5:3          43:15 45:17
exactly 8:24          73:3,6,14 76:8 fast 53:2           foregoing 97:8       46:19 47:6,9
examination           76:12,13,17,22 fault 67:14,22        97:11,15           48:12 54:12
  1:11,15 3:2 6:1     84:3,11 86:1,6    68:17            forget 94:3          55:2 57:1
  81:22               88:22          February 84:19      format 42:11,18      59:15 62:14
examined 5:3        exhibits 3:7 19:6   85:2,2 97:25       42:25 43:5,13      63:12 69:2
example 42:1        expense 5:7      Federal 1:20          43:24 44:6         71:2,18 72:12
  43:5              expert 5:6 9:17  feed 87:21            57:7               72:22 85:9,25
Excerpt 3:14          10:4 11:2      feeling 23:14       formats 44:1         87:6,25 88:21
exchange 42:6         47:11,13 65:2     35:20 64:24      formed 38:2          88:21 90:14,23
  55:4 59:21          65:4,12 89:22  feet 54:15,17,22    forth 63:20 69:6     93:15,16 94:3
  60:21 76:17,23    expires 97:25       90:19            friend 49:16,24    goes 53:2 56:16
  85:10,15          eyes 22:4        filed 57:18         friend's 49:17     going 7:6 8:3
exchanged 56:2                       find 34:3 36:14     friendly 18:14       9:11 10:20
  92:21                     F        finish 42:22          92:17,18           12:20 18:21
exchanges 86:19     F 3:4 97:1       Firm 2:5            friends 9:23         22:2,8 26:14
exchanging          Facebook 9:24    first 5:2,9,18,21   front 19:7 29:2      29:19 30:21
  39:24 40:4          10:9 14:14        5:23,24 6:7,14     29:20 42:25        38:13,18 45:23
excuse 5:20 13:4      16:12 24:1        7:14 13:3,24       46:20 51:9         46:4 49:25
  13:14 19:10         27:14 32:23       17:8,12,20         61:24 68:2,3       50:11 57:21,21
  23:21,22 43:6       36:18 41:12       20:4,6 22:14       73:6 84:11         57:25 58:6
  46:14 62:20,25      43:18 64:3        23:7 25:7        full 81:1            60:9 61:7,18
  65:18 66:1          73:7 75:11,13     26:23,24 27:8    fundraisers          61:20 63:14,15
exhausted 36:12       75:21 76:6        27:17,22,24        18:16              72:12,15,22
exhibit 3:5,5,6,6     92:4 93:8         28:2,2,14,16     further 94:7         76:11 79:22
  3:8,10,12,14        94:22,23 95:1     29:4,20 31:20                         81:24 84:16,20
  3:16,19,21,23     fact 15:4,7,23      32:13 33:13,16          G           good 22:12
  19:6,10,13,16       24:14 49:5        33:20 36:10      Gallatin 97:4,6      36:12 59:13
  19:22 21:24         63:12,19 66:11    41:9 45:21       gather 50:25         94:1
  22:3,6,10,21        68:19 73:14       46:16 47:4,8     get-together       governor 84:21

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 30 of 38
                                       EVI DIXON
                                                                               Page 102

  84:22 85:13      hereunto 97:19     identify 4:19      invited 18:16    knew 25:2 30:9
grab 84:4          Hi 93:23           imcintosh@cr...      40:22 41:1       32:22 33:24
granddaughter      hide 25:23 82:13     2:13               87:7             71:13 92:11
  92:22,23           82:16            immediately        inviting 41:2    knitting 18:12
granddaughte...    Highway 18:25        70:22              61:4             31:2
  79:10              19:2 68:24       important 31:5     iPhone 44:8,9    know 6:20 9:15
great 87:22        hired 8:16 9:17      65:2               44:10            11:7,17 13:22
ground 5:22          10:3 11:2        inaccurate         issue 47:17,19     13:25 17:13,14
  12:16,22           65:11              13:16            issued 47:13       20:18 21:16
guess 56:8 57:20   hold 12:7 89:21    inbox 81:7                            22:7 23:11
  83:4,19          home 87:20,25      incident 49:15              J         26:7 30:15,16
guys 8:18 33:9       88:5               50:23 53:17      jail 10:20 22:8    30:16 32:1,2
                   honest 14:1 25:4     67:13,21 69:24     22:20            33:3,4,6,7,8,10
       H             25:5             incline 48:18      January 5:10       33:15,18,19,25
H 3:4              honestly 14:2      include 27:13        6:7 51:7 63:2    34:10 35:18,19
hand 7:6 22:2      hope 32:11         including 16:17      63:10 65:25      35:21 36:13
 26:14 31:2          73:19 79:14        29:15 31:7         66:1,13 71:10    39:6 40:9
 38:13,18 46:4       82:24 93:20        36:25              71:12 73:15,22   47:16,21 48:8
 60:9 61:18        Hopefully 46:5     indicated 5:15       74:12,15 82:7    48:15,24 49:1
 76:11 97:20         87:22              29:25 34:5         83:12,22 84:20   49:20,21 54:20
hands 43:1         hour 1:19          influence 91:20      88:13            56:17 57:6
happen 18:21       hours 26:6           93:1,4           Jeske 1:21 4:17    59:11,16,19
 34:22 50:11         55:14            influenced           97:5             60:11 62:14
happened 14:11     house 40:22          85:21            job 21:15 53:7     64:13 68:19
 30:23 45:20         41:1,3 61:4,8    informed 74:21       53:22 54:4,6     69:3,13,16,20
 75:9 91:15          87:9,11          insert 15:17       John 1:5 2:3       74:8,12 75:25
 92:7              hug 86:9           instance 1:16        3:14,17,19,24    76:3,12 77:5
happens 22:19      huge 30:19           88:2               4:8 6:17,20,23   79:18 81:16,17
happy 21:19        human 31:4         instruct 12:19       7:3 8:13,18,18   84:12 89:8,11
 36:14,17 37:7       92:19            instructed 16:16     9:2,19,22,24     91:2,5 95:3
 93:19 94:16       Hundreds 95:4        60:25              9:25 28:5      knowingly
hat 18:13,13       hurt 92:6,14       insult 77:16         42:15 45:3       22:23 23:6,8
 86:20             husband 92:5       insulted 77:13       46:8,25 47:10    24:23 82:6,10
hazard 21:11                          insults 77:12        65:11 84:22
hazards 53:8,23            I          intend 5:22          86:7 88:7              L
 54:5              Ian 2:10 3:3,22      13:25              93:19          labeled 3:12
head 75:2 90:20      4:22 56:6,10     intentionally      john@cotton... laptop 32:6
 96:1                56:21 71:18        25:22 26:1         43:20 46:9,12    33:23 34:13,14
healthcare 58:6      89:9               81:3             June 77:6,8        41:20 42:6,13
 59:12             idea 70:14         interact 40:15                        43:2 44:7,8,9
hearsay 88:4       identification     investigation              K          44:11,13,22,24
 89:14,22            21:25 26:12        17:17 30:24      keep 12:21         45:1,3 77:20
held 4:12            38:11 41:7       investigator         63:14,14         78:1,4 80:11
help 35:16           60:7 61:17         17:16 20:6       kept 80:16,25      80:15,20 81:4
helping 31:12        73:4 76:9        investigators      kill 22:4        lately 49:3
 95:15             identified 5:11      67:25            kinds 17:21      law 2:5 30:22


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 31 of 38
                                      EVI DIXON
                                                                          Page 103

lawsuit 9:11        look 8:6 10:6    20:14,17,19,22    79:18 80:8,22   27:14,18 28:5
   57:18,21 58:1      13:14 14:13    21:1,3,4,11,12    80:23           28:8,18 29:16
   58:3,11,14         19:8,17 27:17  21:14,17 47:11   means 24:18,18   29:22,25 30:4
   59:3,7 85:15       27:22 29:1    marked 20:24       47:22 58:13,22  30:9,12,25
   86:22              38:23 41:4,21  21:2,17,25        67:21           31:12,19 32:12
lawyer 37:16,16       43:5,11,11     26:12,14 27:5    meet 91:2        32:22 33:1
   37:18 56:24        44:2,15 50:13  38:11,14,19      meeting 55:5,13  34:1,16 35:15
   86:23 95:20        55:24 57:1,7   41:7 46:4         55:19 90:25     36:7,9,25
leading 39:25         57:10 65:18    53:10,25 54:2     91:6            37:11 39:3,10
   83:8 88:3          68:2 73:18     54:7 60:7,9      memory 13:12     39:18,25 40:4
leeway 12:9           84:12 85:9     61:17,19 73:4    mention 55:19    40:13,14,21,25
legal 23:1 65:2,3     86:1 88:17     76:9,11 90:15    mentioned 77:9   41:10 42:15
   83:20            looked 19:18    marking 22:2       93:10           46:8 47:10
lesbian 77:15         20:2 64:19     53:8,23 54:5     merge 21:16      48:2 49:6
let's 41:4 42:2       67:25 88:20   Marla 1:21 4:16   message 37:12    51:19,20 52:21
   46:22 79:20      looking 7:9      97:5              57:8 59:5 86:6  54:16,17,21
   94:2 95:3          27:24 39:1    marriage 92:7      86:11 87:24     55:5,6,13,21
letter 3:21 27:18     40:7 48:4      92:12             93:10 94:17     56:2,5,9,10,20
   28:5,8 29:22       54:24 60:21   materials 5:16    messages 8:12    56:23 57:4,12
   60:13,16,24        67:8 68:19    matter 25:15       16:12 27:14     57:18,23 58:9
   84:7,9,21,21       86:5 87:24    MCA 3:10           30:17 32:23     58:9,14,17
liar 64:14,15       looks 44:11,16  McIntosh 2:10      34:3 36:3       59:3,22 60:14
liars 25:5 79:3       51:3 73:9      3:3,22 4:22,22    41:13 43:17,18  60:24 61:11
lie 8:14,25 9:12    loop 18:25 19:2  5:14 6:2 12:1     43:19 46:10,11  62:3,24,25
   11:16,19 12:14     19:5 48:18,21  12:11,19 13:2     63:8 71:8,13    63:9,16,20
   14:9 25:1          49:7,11 54:21  22:1 23:3         73:7,10 86:4    64:4,21 65:11
   34:23 35:12        66:11 67:9,19  26:13,17,20,23    87:2,13 93:9,9  65:25 66:5,15
   39:12 55:19        68:12 70:22    27:2,3 35:23      94:22 95:5,8    66:21,25 67:4
lied 6:10 7:1       lots 79:11       37:9 38:12       messenger 57:9   67:8 68:15,20
   8:22 10:19,21    loves 92:22      41:8 60:8        method 10:9      69:7,22 70:2
   11:18 12:13      luck 59:14       61:18,23 62:17    14:15 24:1      70:11,17 71:9
   15:22            lying 10:1 25:3  62:19 70:16       64:4            71:14 73:8,11
lies 75:23 92:11      40:10 79:11    71:20 72:3       Meyer 1:5 2:3    73:15,19 74:6
limit 15:13 18:8      82:1,3 92:10   73:5 76:10        3:17,19,21,24   74:14 77:19,25
limited 5:8 18:9                     80:3 83:8         4:8 6:17,20,23  78:6,10 79:12
   24:2,8,11              M          84:16 85:16       7:3 8:18,18 9:2 80:12,20 81:4
line 7:22 8:8,9     Mac 2:11 4:22    88:3 89:13,21     9:6,20,22,24    81:9,14 84:7
   9:8 10:6 12:9    main 20:1        93:18 94:9        9:25 10:9       84:22 86:7,14
   13:14,15 14:13   making 21:6      95:22             11:14,21 13:4   86:21 87:7
   23:21 39:3        35:8           McMakin 69:8       14:15 15:9,24   89:1 90:5 91:6
listen 32:8         manager 20:21 mean 8:25,25         16:3,12,18      91:14,20 94:4
little 31:1 78:11   managers 53:9    9:15 29:3         17:11,19 18:2   94:11,22,25
located 4:13         53:24           30:15 31:4        19:3,16 20:3,9  95:8,11,15
log 68:21,23        manhood 75:25    42:14 53:16       21:10,20 23:17 Meyer's 3:14
logical 23:14       March 1:19 4:15  69:17 75:17,18    24:1 25:9,14    24:12 34:4
   26:8 48:14       mark 4:17 20:11  75:19 76:1        25:19,23 26:3   37:25 38:3,22

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 32 of 38
                                    EVI DIXON
                                                                            Page 104

 42:7 46:25       needed 20:24   Objection 11:23     once 48:17 88:5     73:18 75:11,13
 49:15 50:23       21:2 30:17      12:4 23:1         ones 42:11,17       86:19 87:15,19
 51:24 54:8        92:21           35:17 70:13         44:5,6,15         88:22 90:19
 61:8 67:13,20    never 9:6,25     83:8 85:16        open 7:7 81:11     pages 59:15
 67:21 68:9        18:22 45:19     88:3 89:13,21     opinion 9:20        63:13 97:16
 69:11 89:10       47:13 48:6      89:22               15:11,16,18      paperwork
 91:9              54:7 69:10    obligation 66:22      23:12 64:9        92:21
Mike 2:18          79:17 81:12     67:1                85:14,16 89:22   paragraph
mind 70:15         94:3          obstacles 53:8      opinions 38:2       29:24 48:13,15
mine 19:9 49:16   new 18:12 86:20  53:23 54:5          85:22 91:20       53:6,12,17,19
 49:24            nods 75:2      obtain 44:18          93:4              54:15
minute 59:18      normal 18:14   obviously 8:15      oral 1:11,15       part 90:11
 60:10             21:19 92:19     30:6,9 45:17      order 61:21        parties 5:5
missing 21:16     notarial 97:20 occurred 69:14        86:23            party 87:6,10
misunderstan...   Notary 1:22      69:24             outbox 81:7        password 77:19
 11:20             97:5,23       October 3:9                             77:23
money 57:25,25    November 9:3     40:8,8 57:12              P          patrol 21:19
Montana 1:2,18     40:19           57:16,19 58:14    P 52:11 89:17      patroller 53:8
 2:6 3:10 4:11    number 4:9 7:14  77:3 86:16        p.m 96:3,7          53:23 54:5
 4:14 97:2,7,23    7:20 19:11      92:20 94:15       P.O 2:5,12         patrollers 13:6
month 15:7,8       21:24 26:11   offense 22:22       Packet 3:12         58:7 59:10,12
 62:22 63:9,17     29:3 38:10,15 office 9:21 20:7    page 3:2 7:7,9     patrolling 20:23
 63:21             41:6,23 49:23   21:21 40:6          7:10,10,12,13     20:25 21:10
months 39:25       50:6,9,13     offices 1:17 4:13     7:16,18,20 8:6   pending 57:19
 40:21,24 74:5     51:22 60:6,11 official 22:23        9:8 10:6 13:13    58:3 59:4
 74:10 86:17       61:16 66:14,15Oh 23:9 26:20         14:12 23:20,21   people 18:15
morning 36:1,5     71:22 72:1      28:1 61:20          23:21 26:24,24    19:4 23:12
 87:22             73:3 76:8       89:8                27:17,22,24       77:14
Morris 2:11        84:24         okay 7:8,17           28:2,3 29:20     perjury 22:22
 4:22             Numbered 3:17    18:10 27:1          38:23 39:1       person 14:1
mother 79:10       3:20,24         28:11 29:1          42:2,3,16 43:7    22:22,23 23:15
 85:18            numbers 46:5     33:15 43:4,22       43:10,12,15,19    25:3,4,5 30:22
mountain 20:23     71:21           44:18,21 45:17      43:24 44:3,15     31:25 40:16
 21:1             numerous 73:10   49:10 50:2          44:22 45:4,9      83:20 88:7
MT 2:13                            61:24 67:17         45:18 46:22       92:18
                        O          69:13 76:22         47:6,8,9 48:4    personal 30:20
       N        O 3:4              82:6 83:21          48:12,25 52:9     37:16
N 3:1           oath 6:18,25       84:3,11 85:4        53:4,13,14       Petrozzi 19:1
name 49:17,18     8:11 10:13,19    85:21,25 86:2       54:12 55:2,24     47:11 89:18
 49:21 50:13,15   10:21 11:6,16    86:5,14,18,21       56:1,4 57:10     phone 37:12
 50:20 77:18,22   12:13 14:8,9     87:6,15,24          57:11 59:16       43:3 44:12,16
 89:18            16:8 21:7        88:9,16,21          62:14,15,20       44:24,25 45:2
named 97:13       22:24 23:7       89:20 90:9,14       63:7,14 64:1      45:3 49:23
need 7:21 17:22   40:11,21 64:11   90:23 91:5          64:20 65:18,18    50:3,7,9,12,16
 34:24 51:16      72:4 80:6,9      92:6,25 93:18       69:2,24,25        51:9,22 57:7,7
 56:16 65:3     object 84:16     old 87:9,11           70:5 71:2,6       57:9 70:24

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 33 of 38
                                        EVI DIXON
                                                                            Page 105

  93:13 94:13        89:6               33:19 35:12       34:10 35:7    recalls 91:14
photo 70:23,25      positions 54:10     36:24 44:9        38:6 39:8     receive 29:9
  88:16,17          possession 28:15    45:25 46:15       42:22 43:23   received 28:16
photograph          Possibly 54:23      47:3 48:9 62:8    44:5 45:8,9     57:25 80:12
  31:2 65:21,24      83:16              62:11 66:22,23    54:16 56:9,14   83:12 95:14
  68:5,11,12        post 75:21 76:6     67:1 83:15,16     56:19 63:7    recess 71:25
  70:21              77:6,8,10 92:9     83:17,25          65:4 72:22      79:25
photographs         posted 75:10,13    produced 5:9,12    80:17 83:5,6  reconciled 92:16
  51:6 67:5          75:14 76:3         5:16 12:5,13     questioning 5:8record 4:20 18:5
photos 88:10,12      92:4,10            26:5 27:8,18      87:4            70:12 71:23
picture 19:12       postponed 63:5      30:2 33:4,8      questions 5:19   72:2 79:23
  20:1 51:15         63:6               34:7 37:4         5:20 11:13      80:2 93:17
  52:1 66:5,8,11    prepare 35:24       41:23 45:7        12:21 14:2,10   97:16
  66:18 67:12,16     37:13 47:21,24     48:6 80:20        14:11 23:13   records 84:17
  67:23,24           55:10,18           83:23 84:13       31:16 35:7,8  referring 79:4,7
pictures 6:24       prepared 7:23       85:5 93:16        64:19 72:19   reflective 92:9
  10:11 15:1         7:25 48:2          94:19 95:6,7      80:4 81:18    refresher 74:23
  16:1,4 17:16      PRESENT 2:17        95:10             82:20,23,25   regarding 5:8
  18:23,24 19:2     pretty 36:2        produces 34:2,2    90:17           42:15
  19:15,18,20,22     92:24             provide 25:8,14   quickly 25:15  rehired 76:21
  19:25 20:1        previous 82:2       50:3 58:6        quote 79:3       93:3
  24:16 30:18       previously 8:3      59:10,12 65:12                  relationships
  49:6,14 50:22      27:19              80:12                  R          30:20,20
  51:12,13,23       print 89:4,17      provided 13:17  R 3:4,4,4 97:1   rely 51:1
  52:1,3 54:20      prior 5:13 7:7      27:19 30:7,24  raised 5:17      remember 9:13
  63:24 64:5         10:6 19:16,22      35:2 47:18     RE-EXAMIN...       9:14,23 13:7
  66:16,22,24        20:4 58:14         64:16            94:8             18:7 19:5
  67:1,7             83:11             providing 13:4  re-plow 5:22       20:18 21:22
place 4:6 73:16     prison 72:13,22     30:13 34:20    read 22:24 23:4    29:13 31:24
  74:14 97:12       probably 10:10     public 1:22       26:16 33:22      38:21 40:6
placed 73:6          14:25 25:3,17      75:11,13 97:6    36:1 43:21       41:2 44:10
plaintiff 1:6 2:3    28:25 36:13        97:23            48:21 49:1       47:5 51:20
  4:8,21             44:11 51:20       purpose 8:25      62:6 89:3,8,9    52:5 55:12
plaintiff's 5:6,7    64:4 67:24        pursuant 1:20     89:25,25 93:16   58:16 70:19
please 4:19,25       78:2 79:21        put 17:10 23:12 really 35:18       74:16 78:2
  13:14 22:3,6       90:7               64:25            45:23 49:7,24    81:5,8 82:2
  31:16,17 50:10    Procedure 1:21                       51:16 54:10      85:18 92:15
  50:12,17 56:5     proceeding                Q          57:22 66:5     remembered
  56:20 59:18        22:23             question 9:1,5    76:1             1:14 13:11
  60:10 62:15       proceedings 4:1     10:18,25 12:23 reason 11:18       14:11
  69:2,4 76:13      process 29:11       12:25 14:16,18   75:3           repeat 12:24
  86:9              produce 8:21,22     14:23 15:13    reasoning 92:1     17:18
PLLP 1:17 2:11       16:11,16 17:6      17:25 18:1     recall 78:5,7    repeatedly 6:10
point 12:18          17:8 25:18         19:21 20:18      80:13 87:4,10    6:16
  48:14              26:2 29:15         24:2,14,23       88:24 90:17,21 repeating 90:2
portion 38:22        33:1,11,16,17      27:21 32:9,9     90:24          report 19:1 31:1

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 34 of 38
                                       EVI DIXON
                                                                              Page 106

  34:14 47:11,14     76:13,15                S         send 45:11           84:3
  47:17,19,24      right 6:8,18 8:4   S 3:4              51:18,23 52:3    shows 61:12
reported 97:13       9:7 10:1 13:9    safety 52:13,19  sent 8:18 31:22      66:11 67:12
reporter 1:21        13:18 15:5,21      52:22 90:2       31:23 36:3         68:11 70:21
  4:16 26:19         16:14 17:4       saw 20:1,23        37:3 38:7 42:5   sic 38:14 62:22
  97:5               19:7 20:11         21:11 38:5       42:12,20 43:2      93:25
Reporting 4:17       22:16 24:16,19     69:12            44:3,7,10,12     sign 21:16
residing 97:24       25:16 27:20      saying 35:14,15    44:16,22,23      SIGNATURE
resort 1:8 2:9       28:10,12 29:2      73:19            45:1,5,5,9,11      96:10
  4:9,23 8:17        29:2,7,11,17     says 10:24 13:19   45:18,25 47:10   signed 47:17
  52:4 61:1          29:22 30:9,10      22:22 31:6       49:5,14 51:15    simple 19:21
respect 92:13        30:14 31:11,13     33:6 37:10       51:19 54:21        43:22
respond 31:13        31:21 32:20,21     50:21 52:11      56:13,15 57:8    simply 39:23
  31:20 32:13        32:24 33:6,13      56:8 65:4,8      58:5 59:13         40:10
  70:25 86:10        33:24 34:17        70:2,3,8 85:13   63:19 65:21,24   single 63:20
  93:22,23 95:16     37:1 40:3,11       86:7 93:23       66:4,14 68:12    sitting 9:15 20:7
responded            41:10,13 44:3    scene 20:6,7,10    70:21,23,24        76:2
  95:13              44:16 45:13,14     51:24 67:2,17    76:19 78:2       ski 13:5 42:7
responding           45:15,20 46:12   scope 12:5,8,10    94:11,15           53:7,22 54:4
  82:17              47:1,2,11,23       12:18,24 37:7 sentence 53:18        68:16 79:16
response 26:8        48:7,17,20,25    screen 44:17,19 serious 83:19       skiers 48:19
  30:13 33:2,16      50:4 51:2          44:20 86:3     served 29:5,10       52:13,18 90:1
  33:20 34:4,7       52:19,22 53:2    screwed 71:21      31:20,22 32:13   skiing 53:7,20
  34:17,21 35:15     54:18 55:7       seal 97:20       server  29:11        53:22 54:4,6
  46:16 47:3         58:1,3,11,15     season 74:20     set 4:7 90:25        90:6,7
  48:9 58:8 62:9     58:20,25 60:22   seasonal 74:19     91:6 97:19       skill 97:17
  62:13 72:18,21     61:7 62:9        seasons 80:24    setting 55:5       skis 53:2
responsibility       63:11,17 66:2    second 5:6 7:15 shakes 90:20        Sky 1:8 2:9 4:8
  20:11,14,17,19     66:6,12,16,19      7:21 17:9      shape 94:2           4:23 6:21 8:17
  20:20              67:10 68:6,21      57:10          share 77:18,22       9:19 10:17
responsible          69:8,11,17,21    section 22:21    shook 96:1           15:12,14,24
  52:13,18,22        69:24 70:6         88:25          short 79:20          16:5 23:17
  89:10 90:1         71:10 73:8,12    see 12:25 14:15 shorthand 97:14       24:3,9 27:20
responsive           73:16,22 74:3      30:2 39:3,5,7  shortly 27:8         28:10,15,21,22
  32:19              74:7,11 77:6       42:2 43:9,12     68:8               28:24 32:5,6
rest 51:16           81:18 95:16,18     44:22 49:7     shots 44:17,19       35:1 39:20
restroom 72:8        95:20              51:3,14 53:10    44:20 86:3         52:4 55:22
review 19:15,21    road 18:25 19:2      53:20 54:17,21 show  12:14 19:3     56:6,11,21
  22:3,6 48:13       19:5 48:18,21      66:6 67:19       37:12 67:7         57:15,19 59:24
  59:18 60:10        49:7,11 54:22      68:21 70:2,9   showed   13:9,10     60:2 61:1
  69:17 94:18        66:12 67:10,19     73:14,18 90:7    17:16  18:23       64:22 73:12,24
reviewed 22:10       68:12 70:22      seeing 71:20       37:2               74:2,17 75:5
  37:24 69:11      Rules 1:20         seen 38:19 67:9  showing   94:21      76:4,25 77:19
  71:6 91:8        running 86:8         88:17 90:4     shown 42:11,18       78:1,4 80:11
reviewing 38:3     Ryan 3:8 76:18     seen' 90:3         43:5,6,23 44:6     80:19 86:23
  62:15 69:4                                             56:4 68:16,23      91:24 92:3,13

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 35 of 38
                                       EVI DIXON
                                                                               Page 107

  93:3               88:25            suffer 75:24       86:24               93:1 97:16
Sky's 78:21        starts 41:22       summer 80:16     talked 11:13        text 10:8 14:14
sleep 93:25          48:14 72:1         80:18 81:10,15   17:21,22 18:18      23:25 30:17
sliding 90:6       State 97:2,7,23      81:15            20:5,8 30:15        34:3 36:3 37:2
slope 48:18 90:7   statement 22:24    supervisor         31:14 34:23         41:10 43:17
Snow 68:1            30:4 39:15         21:12,14 60:2    36:1,4 39:21        46:10,11 57:8
somebody 18:18       90:2,11,18         74:2             40:6,12 54:1        57:9 59:5,21
  21:4 65:8        statements 6:13    supervisors        58:16 65:11         60:21 63:8
  77:14              13:23 14:1         20:20 53:9,24    70:24 71:1          64:3 69:22
soon 25:13           21:7 23:6,10     supplemental     talking 7:5           70:8,18 71:8
  92:11              82:7,11            47:13            10:16 31:11         71:13 73:19
sorry 13:15        states 1:1 4:10    support 66:8       65:14 76:24         86:4,6,10 87:1
  22:13 26:20        29:25,25         suppose 32:25      92:19               87:12,24 93:9
  31:5,18,18       step 92:23         supposed 7:4     tech 78:12            94:25 95:7
  35:22 38:17      Steve 42:7,14        9:22,24 39:22  TECHNICIAN          texted 49:6
  42:2 45:23         46:23              40:13 66:23      4:6,24 71:22        57:23,24
  62:25 86:25      stood 49:3           83:15,17,23      72:1 79:22        texting 69:6,23
sort 77:12         stop 73:15 74:14   sure 71:20 94:18   80:1 96:2         texts 15:9 16:11
sound 64:14          78:24              94:20          telephone 41:19       16:18 27:14
South 1:17 2:12    strike 67:17       surrounded       tell 6:4,6 8:4        29:16 31:7
space 81:7         string 86:6          25:4 79:3        11:5,7,8,21,21      32:23 36:25
speak 36:7         stupid 45:24       sworn 4:25 5:3     12:2 14:8 16:7      39:24 40:4,7
  84:17            subject 83:6         6:3 22:15 72:5   17:13 21:11         40:16 56:1,4
speaking 58:13     subjects 5:17,23     97:9             22:15,19 25:2       61:7,10 62:2,3
speaks 89:14,23      17:22                               25:6 28:18          62:21 63:16,19
specific 81:6      submitted 34:16            T          34:9 35:5 50:1      63:23
specifically         35:15 36:19      T 3:4,4 97:1,1     55:21 56:20       Thank 5:14
  12:12 20:13      subpoena 8:10      take 16:1 50:22    66:21,25 67:4       81:19 93:24
  21:9 24:15         8:21 16:14         51:5 52:2        72:5 75:24          95:22
  29:14 31:11        17:9 25:20         59:18 60:10      86:22 87:18       thanking 10:10
  55:9 58:18         28:16,23 29:4      69:3 71:18     telling 53:8,23       15:1 64:5
  66:15              29:11 30:13        79:20 83:19      69:23 80:25       theory 66:9
speculation          31:13,20,23        84:12 85:9,25 terminated 76:5      therapy 16:6
  35:17 70:13        32:13,20 33:2    taken 1:16 4:2   terms 92:17           18:11
speeches 35:9        33:16,21 34:7      5:7,10 31:2    testified 5:3 8:3   thing 26:5 28:20
spoken 36:9          34:14,17,18,21     51:16 66:16      40:21               30:19 32:7
  37:18 94:4         37:7 45:21,22      67:16 68:5,8   testify 97:9          52:11
spot 51:17           46:16 47:4         71:25 79:25    testifying 11:6     things 12:12
ss 97:3              48:10 56:13        88:10,12 97:12   71:12               16:4 17:22
Stamp 84:24          62:9,13 80:13    talk 7:4 9:20,22 testimony 4:2         21:1 33:13
stand 49:3           83:12,15 95:13     9:25 18:17       6:25 7:23 10:7      35:9 41:18
standing 19:4        95:14,18           21:4 23:17       12:14 13:16,20      75:16 93:9
start 46:22        subpoenaed           31:4 33:9        39:17 61:10,12    think 6:12 7:1
  72:15              36:23              36:16 39:22      64:11,17 82:14      12:9,17,22
starting 8:9 9:3   subpoenas 14:5       40:13,13 57:22   82:20 83:1          13:18 14:4,7
  47:8 63:13         46:1 82:17         58:10,19 65:16   85:23 91:9          15:17 19:14,17

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 36 of 38
                                       EVI DIXON
                                                                              Page 108

  19:18,24 20:16   Tom 69:8           truthfully 80:10   unknowingly       89:15,24 93:21
  26:19 29:12      tomorrow 86:8      trying 11:9,10      23:10            94:7 95:25
  31:6,22 36:18      87:21 94:2         22:4 25:22,25    Unruh 2:18       want 11:12,19
  36:22 37:15      top 53:12 69:25      34:22 51:1       untruthful        12:19,24 14:9
  38:5,7 39:19       87:18 90:18      turn 13:13 52:9     13:16            18:4,7 25:1
  40:5,8,23 51:7   topic 12:17          53:4 87:15       use 78:24         32:8 43:15
  51:21 55:23        24:11              90:14,23         user 77:18,22     49:25 57:1
  56:12 63:6       totally 11:19      turns 67:9         usually 21:17     70:11 76:3
  65:3 69:12         90:6             two 26:19 67:8                       84:4
  79:21 80:21,22   touch 5:17,23        74:23                    V        wanted 18:8
  81:2,16 83:3     track 67:14 90:4   typewriting        versions 62:5     25:1 49:7 51:3
  84:15,18 85:2      90:8               97:15            versus 4:8        51:14,25 59:9
  89:9 92:24       trail 21:16                           video 4:6,7,12    59:11 66:6
thinking 23:14     transcribed               U             4:24 71:22     wants 59:12
  35:19,20           97:14            uh-huh 24:20         72:1 79:22     wasn't 6:25 8:14
third 7:15 29:24   transcript 7:7      27:10,23 29:6       80:1 96:2       9:12 10:14
thought 21:1         7:16,18 8:7       42:23 46:21       videographer      11:10 21:18
  23:15 32:18,19     13:14 23:21       52:23 79:7          4:18            25:25 30:5
  83:17              37:25 38:4,24     81:20 82:5        videotaped 1:11   31:5,9 38:6
thoughts 30:22       69:11,18          85:8,12 87:3        1:14 96:6       39:13,15 45:8
  47:10            tried 14:2 81:12    88:23,23 89:5     view 48:14        52:2 55:19
time 4:6,16 6:7      82:13,16          90:13 95:19,24    visible 48:21     57:19 64:12
  9:11 24:2,8      Trina 49:18,19     Um 17:13 19:17       49:8,11 66:12   65:1 75:19
  33:13 34:13        50:21,22 51:5     20:16 22:11         68:13 70:22     85:12 93:16
  36:10 37:1         51:9,23 52:3      30:6 36:11,21     vote 86:9,13     way 20:16 24:25
  53:16 67:20        54:21 65:21       49:24 71:7        vs 1:7            63:15 65:1
  69:3 71:23         68:12 88:10,20    73:17 84:15,19                      67:11 81:8
  72:2 79:19,19    Trina's 49:23      underneath                 W        we'll 13:1 70:2
  79:23 80:2         50:6,19           76:20 89:4,19     wages 85:18       93:16
  87:22 96:3       trouble 49:25      understand 9:16    Wait 12:7        we're 12:10
  97:12            true 8:15 15:9      14:22 15:15,15    WAIVED 96:10      31:10 71:23
tired 92:10          28:16 32:14       17:24 18:3        Walas 2:4,5 3:3   72:2,4 80:1
to-wit 4:2           39:23 40:20       22:11,12,14,18      4:21,21 5:5     85:1
today 5:12 7:24      49:2,8 68:17      34:11 36:23         11:23 12:4,7   We've 25:21
  13:17 22:16,19     97:16             45:23 47:20         12:15,22 17:10 week 48:7
  33:12 35:25      truth 6:4,6 8:4     72:5 80:5           23:1 25:7,13   weeks 70:24
  36:10,25 37:14     11:9,11 12:2      83:14,22            26:4,21,22      74:23
  73:20 79:6         14:8 15:18,20    understanding        27:1,8 30:8    went 21:17 46:2
  82:11              15:21 22:15,19    10:22 65:13         35:17 37:6      67:13 80:23
Today's 4:15         25:2,6 64:18      83:6                45:12,24 46:2   92:23
told 21:2,20         64:24 72:5       understood 8:24      51:15,18 56:17 weren't 11:9
  33:23 37:14,15     75:20 94:3        14:10 82:25         61:20 62:16     25:23 35:9
  45:24 56:5,9       97:10,10,11       83:3                70:13 71:18     40:1 55:10
  56:10 58:8,9     truthful 7:23      undisclosed          72:9,25 81:23   57:16
  59:11 66:15        13:20 79:13,15    89:22               83:10 84:23    West's 3:10
  76:20 77:5         79:18            United 1:1 4:10      85:20 88:8     WHEREOF

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 37 of 38
                                        EVI DIXON
                                                                             Page 109

 97:19              49:10 54:18          43:21 47:7       1:7              88:15,16 97:21
wife 18:13          89:16,18             48:16,23 53:20 18-CV-0002-B... 2023 97:25
wished 36:14,17                          55:20 59:17,20   4:10           21 43:6,7,8,11
wishes 93:24                 X           62:1,18 70:1   19 3:5,5,6 54:12 21-22 3:11
witness 4:24 5:2   X 3:1,4               71:7 72:7 73:9   57:12 58:14    22 43:12
 9:17 10:4 11:3                          77:7             74:25 75:1     23 9:8 43:12
 11:24 12:6                Y           yesterday 36:15    90:15          231 50:17
 26:18 35:18       yeah 8:16 9:15        36:16          1915 1:17 2:12   231-215-1624
 52:10 53:5          13:10 14:17                          4:13             50:16,18
 54:13 55:3,25       16:1 22:8 23:5            Z        19th 1:18 2:12   24 3:5 6:7 19:10
 57:2 61:22          28:2 29:18                           4:13             26:6 43:12
 62:18 65:12,20      30:11 32:11               0                           55:14 63:2,3
 69:7 70:3,14        34:12 36:21       001 41:23                2          71:10,13
 71:3 75:2 83:9      38:25 39:5,9      04 97:25         2 7:22 46:22     246-1067 2:7
 84:18 85:17         41:14 43:14,25                       72:1           24th 5:10 82:7
                     46:13,24 49:13            1        20 8:9 54:17,22
 88:5 89:25                                                                83:12,22
                     49:17 50:5,8      1 5:12 22:21       65:25 94:15
 90:16,20 93:19                                                          25 3:5 7:10
                     50:24 52:17,20      71:22 84:6     200 54:15 90:19
 95:24 97:8,17                                                             19:13,16,22
                     55:8,16 56:3      10 47:8 48:4     2000 40:8
 97:19                                                                     43:24 44:6
                     57:17 58:4          52:5 54:17,22 2000- 74:24
wmorris@cro...                                                           26-27 3:13
                     60:1,12,20,23     10:01 1:19 4:16 2015 52:21 54:8
 2:14                                                                    27 3:22 60:17
                     62:7 63:18        100 5:13           67:24 68:6
women's 85:18                                                            270 38:23 39:1
                     64:9 65:6,23      10969 2:12         88:17 95:2
word 17:18                                                               28 7:10
                     66:13 68:4,7      11 13:15 47:6    2016 40:23 42:9 29 3:6,6,13 19:6
 47:21 58:19
                     68:14 69:1,5,9      48:12,25 52:21   84:21 85:11
words 42:11                                                                19:10 42:3,3
                     69:19 70:4,7        54:8 68:6      2017 3:22 40:9
work 21:19 75:4                                                            42:12,16 43:10
                     70:10 71:5          84:10            60:19
worked 17:9                                                                43:12 68:2,3,5
                     73:21 74:4        11:25 71:23      2018 40:5,9
 48:3 54:10                                                                68:16,20,24,25
                     76:14,16 77:1     11:31 72:2         57:12,14,16,19
working 31:19
                     77:4 79:10        11:41 79:23        58:15 59:22,25         3
 32:12 92:12
                     80:14 83:13,24    11:44 80:2         60:3 61:3      30 54:17,22 55:2
 95:15
                     84:5,19 86:20     115 5:13           86:16 87:2,14    90:24
wouldn't 33:12
                     87:5,17 88:5      118 13:13          88:1           31 3:13
 45:18
                     88:11 89:2        11th 34:13 84:14 2019 3:9,15      32 84:25 85:7,10
wreck 42:7
                     91:10,12,18,25      85:1,6           39:11,18 40:1 33 84:25
 68:17 79:16
                     93:11,14 95:19    12:06 96:3,7       40:3,19,25     36 85:7
write 21:9 52:12
                     95:21             13 8:6 9:8 13:14   73:15,22 74:6 38 3:15
 54:14 89:20
                   year 60:18,20         66:1             74:10,15 77:3 3rd 84:21
writing 85:17
                   years 49:4          13th 34:15         79:1 81:15
written 10:8
                   yellow 78:3,6       14 74:12           84:10,14 94:15         4
 14:13 15:6
                   yep 7:10,19 8:1     15 10:6 14:12      95:2           4 39:3 87:21
 16:2 23:25
                     8:8 9:9,9 10:15     23:20,21 52:9 2020 1:19 4:15    406 2:14
 64:2,21 70:11
                     10:20 15:22         64:1,20 88:22    5:10 6:8 51:4  41 3:18
 89:4
                     23:23 26:16       1624 50:19         63:10 65:25    41-43 3:13
wrong 25:1 37:5
                     29:8,21,23        18 53:4,15         66:1,13 67:16 45-7-201 3:10
 51:17 94:3
                     30:3 42:4,9       18-CV-00002-...    67:23 71:10,13 45-7-201.Perj...
wrote 48:25

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 241 Filed 03/08/21 Page 38 of 38
                                     EVI DIXON
                                                               Page 110

  3:11             84 3:13 69:25
4591 2:5             70:5
46 3:13,18 55:24   85 63:15 71:2,6
  56:1,5           86 3:18 63:16
48 15:8 63:19      88 3:13
4th 85:11          89 3:8 76:8,12
                     76:13,17,22
       5
501 2:7                  9
53 43:16,19 44:3 9 3:15 39:25
  44:15,23 45:4    40:3
  45:4,9,18      90 3:10 21:24
556-1430 2:14      22:3,6,10,21
57 3:18          91 3:12 26:11,15
59 3:18            26:22 27:5,17
59718 1:18         29:19,20 31:11
59719-0969 2:13    38:14 41:22
59772 2:6          42:18,25 46:19
                   84:3,11 88:22
        6        92 3:14 38:10,17
6 3:3,9 10:6       38:19,20,22
  14:13 23:21,22 93 3:16 41:4,6
  77:3             46:5,7,14 57:1
60 3:18,22         57:3,11 59:15
61-63 3:20         60:22 61:22
63 86:5            86:1,6
64 86:19         94 3:3,19 61:16
65 3:20            61:19,22,25
66 59:16 87:2      62:2,21 63:8
67 87:16           65:19 69:2
68-69 3:6          70:6 71:2
69-71 3:20         73:18
                 95 3:21 60:6,10
        7          60:11,13 61:22
7 7:7,9,12,13,16   61:22
  7:18           96 3:23 71:17
70 3:6 29:1,2,4    73:3,6,10,14
73 3:25          99 5:12
76 3:9           9th 1:18 4:15
77 62:14,16,20     39:11
  63:7,13
       8
81 3:3
82 65:18,19
83 63:14 69:2,24


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
